 

EXHIBIT 10.2

Execution Version

 

PURCHASE AND SALE AGREEMENT

between

Meadowlark Midstream Company, LLC,

as Seller

Tioga Midstream, LLC,

as Tioga

and

Hess Infrastructure Partners LP,

as Buyer

dated as of February 22, 2019

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

Page

Article I
DEFINITIONS AND CONSTRUCTION

1.1Definitions2

1.2Rules of Construction13

Article II
PURCHASE AND SALE AND CLOSING

2.1Purchase and Sale14

2.2Purchase Price14

2.3Closing15

2.4Closing Deliveries by Seller to Buyer15

2.5Closing Deliveries by Buyer to Seller15

2.6Settlement Statements16

2.7Express Exclusion of Operations Services from the Purchase and Sale17

2.8Withholding18

Article III
REPRESENTATIONS AND WARRANTIES REGARDING TIOGA AND THE WATER GATHERING COMPANY

3.1Organization; Good Standing18

3.2Authority18

3.3Capitalization of Tioga and the Water Gathering Company19

3.4No Conflicts; Consents and Approvals19

3.5Compliance with Applicable Laws20

3.6Intellectual Property20

3.7Absence of Litigation21

3.8Real Property21

3.9Personal Property23

3.10Purchase Orders23

3.11Regulatory Status23

3.12Environmental Matters24

3.13Taxes24

3.14Contracts26

3.15Employees and Plans27

3.16Transactions with Affiliates27

3.17Broker’s Commissions27

3.18Records27

3.19Surety Bonds and Credit28

3.20No Bankruptcy28

3.21Financial Statements; No Undisclosed Material Liabilities; Indebtedness28

3.22Insurance29

3.23Bank Accounts29

3.24Imbalances29

3.25Preferential Purchase Rights29

i



--------------------------------------------------------------------------------

 

3.26Unrelated Activities and Liabilities29

3.27Absence of Changes30

3.28Use of Proceeds30

Article IV
REPRESENTATIONS AND WARRANTIES OF SELLER

4.1Organization; Good Standing30

4.2Authority30

4.3Ownership of Equity Interests30

4.4No Conflicts; Consents and Approvals31

4.5Broker’s Commissions31

4.6No Bankruptcy31

4.7Legal Proceedings31

Article V
REPRESENTATIONS AND WARRANTIES REGARDING BUYER

5.1Organization; Good Standing31

5.2Authority32

5.3No Conflicts; Consents and Approvals32

5.4Legal Proceedings32

5.5Acquisition as Investment32

5.6Financial Resources33

5.7Opportunity for Independent Investigation33

5.8Broker’s Commissions34

5.9No Knowledge of Breach34

Article VI
COVENANTS

6.1Indebtedness; Distributions; Contributions.34

6.2Tax Matters35

6.3Public Announcements37

6.4Regulatory and Other Approvals37

6.5Resignation and Removal38

6.6Removal of Name38

6.7Termination of Agreements with Seller and Non-Company Affiliates38

6.8Replacement of Insurance38

6.9Further Assurances38

6.10Casualty Loss38

6.11Conduct of Business39

6.12No Shop42

6.13Reorganization Transactions42

6.14Employees43

6.15Financial Statements44

Article VII
BUYER’S CONDITIONS TO CLOSING

7.1Representations and Warranties44

7.2Performance44

7.3Officer’s Certificate44

ii



--------------------------------------------------------------------------------

 

7.4Orders and Laws45

7.5Closing Deliverables45

7.6Indebtedness; Distributions45

7.7Hydrocarbon PSA Closing45

7.8Side Letter45

Article VIII
SELLER’S CONDITIONS TO CLOSING

8.1Representations and Warranties45

8.2Performance45

8.3Officer’s Certificate45

8.4Orders and Laws45

8.5Closing Deliverables46

8.6Hydrocarbon PSA Closing46

8.7Side Letter46

Article IX
TERMINATION

9.1Right of Termination46

9.2Effect of Termination46

9.3Return of Documentation47

9.4Confidentiality47

Article X
LIMITATIONS ON LIABILITY, WAIVERS AND ARBITRATION

10.1Survival of Representations, Warranties and Agreements48

10.2Indemnification of Buyer, Tioga and the Water Gathering Company by Seller48

10.3Indemnification of Seller by Buyer49

10.4Limitations49

10.5Claims Procedures50

10.6Waiver of Other Representations52

10.7Waiver of Remedies52

10.8Access to Information and Assets; Transition of Operations53

10.9Dispute Resolution and Arbitration54

10.10Arbitration Procedures55

10.11Losses56

10.12Tax Treatment56

10.13Express Negligence57

Article XI
MISCELLANEOUS

11.1Notices57

11.2Entire Agreement58

11.3Expenses58

11.4Disclosure59

11.5Waiver59

11.6Amendment59

11.7No Third Party Beneficiary59

11.8Assignment; Binding Effect59

iii



--------------------------------------------------------------------------------

 

11.9Invalid Provisions59

11.10Counterparts59

11.11Governing Law; Enforcement, Jury Trial Waiver60

11.12Specific Performance60




iv



--------------------------------------------------------------------------------

 

EXHIBITS:

Exhibit A–Company Assignment Agreement

Exhibit B–Water Gathering System

Exhibit C–Form of Release

Exhibit D-1–Form of Water Gathering Shared Easements Assignment

Exhibit D-2–Form of Water Gathering Specified Shared Easements Assignment

Exhibit D-3–Form of Water Gathering Only Assets Assignment

Exhibit E-1–Form of Hydrocarbon Gathering Shared Easements Assignment

Exhibit E-2–Form of Hydrocarbon Gathering Specified Shared Easements Assignment

Exhibit E-3–Form of Hydrocarbon Gathering Only Assets Assignment

Exhibit F–Form of Easement Agreement

 

 

SCHEDULES:

Schedule 1.1-NWC– Sample Net Working Capital Calculation

Schedule 1.1-CP–Water Contingency Payment

Schedule 1.1-FD–Financing Documents

Schedule 1.1-PL–Permitted Liens

Schedule 3.5–Compliance with Applicable Laws

Schedule 3.5-P–Water Permits

Schedule 3.6(b)–Water Intellectual Property

Schedule 3.7–Absence of Litigation

Schedule 3.8(a)–Water Owned Real Property

Schedule 3.8(b)–Water Real Property Leases

Schedule 3.8(c), Part 1 –Shared Easements

Schedule 3.8(c), Part 2 –Specified Shared Easements

Schedule 3.8(c), Part 3 –Water Gathering Only Easements

Schedule 3.8(d)–Obligations to Dispose of Water Gathering Real Property

Schedule 3.8(e)–Water Gathering System Gaps

Schedule 3.8(g)–Non-Company Owned Water Gathering Real Property

Schedule 3.9(a)–Certain Water Gathering Personal Property

Schedule 3.9(b)–Water Gathering Personal Property Projected Capital Maintenance

Schedule 3.10–Water Purchase Orders

Schedule 3.12–Environmental Matters

Schedule 3.13–Taxes

Schedule 3.14–Water Material Contracts

Schedule 3.16–Transactions with Affiliates

Schedule 3.19–Water Surety Bonds and Credit

Schedule 3.21–Indebtedness

Schedule 3.22–Insurance

Schedule 3.23–Bank Accounts; Powers of Attorney

Schedule 3.24–Water Imbalances

Schedule 3.25–Preferential Rights

Schedule 3.27–Absence of Change

Schedule 5.9–No Knowledge of Breach

Schedule 6.11–Conduct of Business

Schedule 6.14–Available Employees

v



--------------------------------------------------------------------------------

 

Schedule 10.2(e)–Special Liabilities

 

 

vi



--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT (this “Agreement”), dated as of February 22,
2019 (the “Execution Date”), is made and entered into by and among Meadowlark
Midstream Company, LLC, a Delaware limited liability company (“Seller”), Tioga
Midstream, LLC, a Delaware limited liability company (“Tioga”) and Hess
Infrastructure Partners LP, a Delaware limited partnership (“Buyer”). Hess North
Dakota Pipelines LLC, a Delaware limited liability company (“Hydrocarbon
Buyer”), is also joining in the execution of this Agreement solely for purposes
of acknowledging the provisions and limitations of Section 10.4(c) and for no
other purpose (the Parties acknowledge that Hydrocarbon Buyer shall have no
liability hereunder).

RECITALS

WHEREAS, Seller owns all of the issued and outstanding Equity Interests (as
defined below) in Tioga (the “Tioga Company Interests”), which holds assets
comprising the Hydrocarbon Gathering Business (as defined below) and the Water
Gathering Business (as defined below).

WHEREAS, Seller intends to cause Tioga to convey (and Tioga intends to convey),
prior to Closing (as defined below), the Hydrocarbon Gathering Business and
Tioga’s assets utilized therein (including the Hydrocarbon Gathering Assets (as
defined below)) to Tioga Hydrocarbon Gathering Company, LLC, a Delaware limited
liability company (the “Hydrocarbon Gathering Company”) in which Seller owns all
of the issued and outstanding Hydrocarbon Company Interests (as defined below).

WHEREAS, Seller intends to cause Tioga to convey (and Tioga intends to convey),
prior to Closing, the Water Gathering Business and Tioga’s assets utilized
therein (including the Water Gathering Assets (as defined below)) to Tioga Water
Gathering Company, LLC, a Delaware limited liability company (the “Water
Gathering Company”) in which Seller owns all of the issued and outstanding Water
Company Interests (as defined below).

WHEREAS, pursuant to a Purchase and Sale Agreement, dated as of the Execution
Date by and between Seller and Hydrocarbon Buyer (such agreement, as the same
may be amended, supplemented and/or restated, the “Hydrocarbon PSA”),
immediately prior to the consummation of the transactions contemplated hereby,
Seller will sell all of the Hydrocarbon Company Interests to Hydrocarbon Buyer.

WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, all of the Water Company Interests and the Tioga Company Interests, on
the terms and subject to the conditions set forth herein.

WHEREAS, Summit Midstream Partners, LP, an Affiliate of Seller, has executed
concurrently with the execution of this Agreement a performance guarantee in
favor of Buyer guaranteeing the performance and payment of Seller’s obligations
under this Agreement, subject to the terms and conditions of such guarantee.

1



--------------------------------------------------------------------------------

 

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereby agree
as follows:

Article I
DEFINITIONS AND CONSTRUCTION

1.1Definitions

.  As used in this Agreement, the following capitalized terms have the meanings
set forth below:

“1933 Act” means the United States Securities Act of 1933 (codified at 15 U.S.C.
§§ 77a et seq.).

“Accounting Referee” has the meaning given to it in Section 2.6(c).

“Acquired Company” means any of Tioga, the Hydrocarbon Gathering Company or the
Water Gathering Company.

“Affiliate” means, with respect to any Person, a Person directly or indirectly
controlling, controlled by or under common control with such Person.  In this
context “control” means the possession, directly or indirectly, through one or
more intermediaries, by any Person or group (within the meaning of
Section 13(d)(3) under the United States Securities Exchange Act of 1934) of the
power or authority, through ownership of voting securities, by contract or
otherwise, to control or direct the management and policies of the entity;
provided, however, that for purposes of this Agreement and any other agreements
and/or instruments entered into in connection herewith, (i) Buyer and its
subsidiaries are not Affiliates of Seller and its other Affiliates and (ii)
prior to and at the Closing, Tioga, the Hydrocarbon Gathering Company and the
Water Gathering Company are each an Affiliate of Seller and after the Closing,
the Hydrocarbon Gathering Company will be a subsidiary and an Affiliate of
Hydrocarbon Buyer and each of Tioga and the Water Gathering Company will be a
subsidiary and an Affiliate of Buyer and thus none of Tioga, the Hydrocarbon
Gathering Company and the Water Gathering Company will be an Affiliate of
Seller.

“Agreement” has the meaning given to it in the Preamble.

“Allocation Schedule” has the meaning given to it in Section 6.2(f).

“Asserted Liability” has the meaning given to it in Section 10.5(a).

“Assets” means, collectively, the Hydrocarbon Gathering Assets and the Water
Gathering Assets and any other assets or liabilities owned by Tioga.  For the
avoidance of doubt, the “Assets” do not include any Fiberspar inventory.

“Available Employees” shall mean those individuals listed on Schedule 6.14.

2



--------------------------------------------------------------------------------

 

“Base Purchase Price” has the meaning given to it in Section 2.2(a).

“Business” means, collectively, the Hydrocarbon Gathering Business and the Water
Gathering Business.

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York or the State of Texas are authorized or
obligated to close.

“Buyer” has the meaning given to it in the Preamble.

“Buyer Warranty Breach” has the meaning given to it in Section 10.3(a).

“Cash” means money or currency in a deposit account of Tioga and/or the Water
Gathering Company at a financial institution, net of checks outstanding as of
the time of determination.

“Casualty Loss” has the meaning given to it in Section 6.10.

“Change of Control Transaction” means (a) the direct or indirect sale, lease,
transfer, conveyance or other disposition, in one or a series of transactions,
of all or substantially all of the properties or assets of Summit Midstream
Partners, LP to a Person that is not an Affiliate of Energy Capital Partners II,
LLC or (b) any transaction (including by way of merger or consolidation) the
result of which is that any Person that is not an Affiliate of Energy Capital
Partners II, LLC, becomes the beneficial owner, directly or indirectly, of more
than fifty percent (50%) of the common units (or other voting membership
interest, as applicable) of any of the Summit Companies.

“Charter Documents” means with respect to any Person that is not a natural
person, the articles of incorporation or organization, memorandum of
association, articles of association and by-laws, the limited partnership
agreement, the partnership agreement or the limited liability company agreement
and/or such other organizational documents of such Person which establish the
legal personality of such Person.

“Claim” means any demand, claim, action, investigation or Proceeding.

“Claims Notice” has the meaning given to it in Section 10.5(a).

“Closing” has the meaning given to it in Section 2.3.  

“Closing Date” means the date on which Closing occurs.  

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Company Assignment Agreement” has the meaning given to it in Section 2.4(a).

“Company Warranty Breach” has the meaning given to it in Section 10.2(a).

“Confidentiality Agreement” has the meaning given to it in Section 9.4.

3



--------------------------------------------------------------------------------

 

“Consolidated Group” means any affiliated, combined, consolidated, unitary or
similar group with respect to any Taxes, including any affiliated group within
the meaning of Section 1504 of the Code electing to file consolidated federal
income Tax Returns and any similar group under foreign, state or local Law.

“Contingency Payment” means the amounts payable pursuant to Schedule 1.1-CP with
respect to the Water Gathering Assets.

“Contract” means any legally binding contract, lease, license, evidence of
Indebtedness, mortgage, indenture, purchase order, binding bid, letter of
credit, security agreement or arrangement, in each case, whether written or
oral.

“Dispute” has the meaning given to it in Section 10.9(a).

“Dispute Notice” has the meaning given to it in Section 2.6(b).

“Due Diligence Information” has the meaning given to it in Section 5.7(b).

“Easement” means any easement, right-of-way, surface use agreement or similar
interest burdening any Real Property.

“Effective Date” means 11:59 p.m. Prevailing Central Time on December 31, 2018.

“Effective Date Net Working Capital” means, as of the Effective Date, (a) the
sum of (i) the product of (x) the sum of the current assets of Tioga (other than
accounts receivable and Cash) plus Cash multiplied by (y) 31.8% plus (ii) the
sum of the current accounts receivable of Tioga attributable to the Water
Gathering Business less (b) the product of (i) the sum of the current
liabilities of Tioga multiplied by (ii) 31.8%.  Notwithstanding anything in this
Agreement to the contrary, the following items will be excluded from the
calculation of Effective Date Net Working Capital: (A) any Income Tax assets and
Income Tax liabilities, (B) any accounts payable related to capital
expenditures, (C) any current deferred revenue, (D) any net change in deposits
on property, plant and equipment for the period beginning April 16, 2014 and
ending on the close of business on the Business Day immediately preceding the
Effective Date, (E) any prepaid insurance premiums allocated to Tioga for the
insurance listed on Schedule 3.22, (F) any prepaid rents or security deposits
allocated to Tioga for office buildings, (G) any accrued obligations to pay
bonuses of employees of the Summit Companies allocated to Tioga (but for the
avoidance of doubt, the calculation of Effective Date Net Working Capital shall
include 31.8% of the accrued obligations to pay expenses allocated to Tioga with
respect to (I) salaries and benefits (other than bonuses) of field employees of
the Summit Companies performing work for Tioga and (II) vehicles utilized by
such employees, which expenses shall not exceed $135,000 per calendar month on a
100% basis) and (H) any Fiberspar inventory or liabilities or accounts payable
associated therewith.  For illustrative purposes only, attached as
Schedule 1.1-NWC is a sample calculation of Effective Date Net Working Capital
prepared by Seller in good faith as of December 31, 2018.  In calculating
Effective Date Net Working Capital, there shall be no allowances for doubtful
accounts.  

“Employee Offer Period” has the meaning given to it in Section 6.14.

4



--------------------------------------------------------------------------------

 

“Environmental Law” means any and all federal, state and local Laws pertaining
to protection of the environment or the release, discharge or disposal of
Hazardous Material, as in effect on the date hereof, in any and all
jurisdictions in which the Water Gathering System operates or is located,
including the Clean Air Act, the Federal Water Pollution Control Act, the Oil
Pollution Act of 1990, the Rivers and Harbors Act of 1899, the Safe Drinking
Water Act, the Comprehensive Environmental Response, Compensation and Liability
Act, the Superfund Amendments and Reauthorization Act of 1986, the Resource
Conservation and Recovery Act, the Hazardous and Solid Waste Amendments Act of
1984, the Toxic Substances Control Act, and comparable state and local
counterparts.

“Environmental Permits” means any Permit issued pursuant to Environmental Laws.

“Equity Interests” means capital stock, partnership or membership interests or
units (whether general or limited), and any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distribution of assets of, the issuing entity.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Execution Date” has the meaning given to it in the Preamble.

“Final Settlement Statement” has the meaning given to it in Section 2.6(b).

“Financial Statements” has the meaning given to it in Section 3.21(a).

“Financing Documents” means the agreements and instruments listed on Schedule
1.1-FD.

“Fundamental Representations” has the meaning given to it in Section 10.1.

“GAAP” means generally accepted accounting principles in the United States,
applied on a consistent basis.

“Governmental Authority” means any applicable federal, state, tribal or local
governmental authority, agency, board, commission, council, court or official in
the United States.

“Hazardous Material” means each substance designated or classified as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law.

“Hydrocarbon Buyer” has the meaning given to it in the Preamble.

“Hydrocarbon Company Interests” means 100% of the Equity Interests in the
Hydrocarbon Gathering Company.

“Hydrocarbon Gathering Assets” has the meaning given to such term in the
Hydrocarbon PSA.

5



--------------------------------------------------------------------------------

 

“Hydrocarbon Gathering Business” has the meaning given to such term in the
Hydrocarbon PSA.

“Hydrocarbon Gathering Company” has the meaning given to it in the Recitals.

“Hydrocarbon Gathering Real Property” has the meaning given to such term in the
Hydrocarbon PSA.

“Hydrocarbon PSA” has the meaning given to it in the Recitals.

“Income Taxes” means all income, gross or modified gross receipts (including the
Texas franchise Tax), capital gains and similar Taxes.

“Indebtedness” means, with respect to any Person, at any date, without
duplication, and, in each case, other than with respect to the Hydrocarbon
Gathering Business, (a) all obligations of such Person for (i) borrowed money,
including all principal, interest, premiums, fees, expenses, overdrafts and, to
the extent required to be carried on a balance sheet prepared in accordance with
GAAP, penalties with respect thereto, whether short-term or long-term, and
whether secured or unsecured or (ii) with respect to deposits or advances of any
kind (other than any such deposits and advances of any Person relating to the
purchase of products or services from Tioga (and, as of Closing, the Water
Gathering Company) in the ordinary course of business), (b) all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments
or debt securities, (c) all obligations of such Person to reimburse any bank or
other Person in respect of amounts paid under a letter of credit or bankers’
acceptances or similar instruments, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property or
assets purchased by such Person, (e) all guarantees, whether direct or indirect,
by such Person of indebtedness of others or indebtedness of any other Person
secured by any assets of such Person, and (f) all other obligations of a Person
which would be required to be shown as indebtedness on a balance sheet of such
Person prepared in accordance with GAAP.

“Intellectual Property Rights” means all material rights in any of the following
to the extent subject to protection under applicable Law: (a) trademarks,
service marks, brand names and trade names; (b) patents; (c) copyrights; (d)
internet domain names; (e) trade secrets and other proprietary and confidential
information and (f) any registrations or applications for registration for any
of the foregoing.

“Interim Financial Statements” has the meaning given to it in Section 3.21(a).

“Knowledge” when used (a) in a particular representation or warranty in this
Agreement with respect to Tioga, the Water Gathering Company or Seller, means
the actual knowledge (as opposed to any constructive or imputed knowledge) of
any of Steve Newby, Louise Matthews, Brad Graves, Kim Ward, Mike Smith, Ryan
Simmons, Brock Degeyter, Megan Davis, Leonard Mallett, Collin Ellis, Greg
Haneiko, Rick Smith, Zak Covar, Marc Stratton, Bill Mault, Blake Motley or David
Kimsey, and (b) with respect to Buyer, means the actual knowledge (as opposed to
any constructive or imputed knowledge) of any of Michael Frailey, Chad Newton,
Vicki Valentine, Dave Schmidt, Steve Maddison or Jerry Tamborski.

6



--------------------------------------------------------------------------------

 

“Laws” means all laws, statutes, rules, regulations, ordinances, court or other
orders of a Governmental Authority, and other pronouncements having the effect
of law of any Governmental Authority.

“Lien” means any mortgage, pledge, deed of trust, assessment, security interest,
charge, lien, encumbrance, option, warranty, purchase right, lease or other
similar burden or property interest.

“Loss” means any and all judgments, losses, liabilities, amounts paid in
settlement, damages, fines, penalties, deficiencies, expenses (including
interest, court costs, reasonable fees of attorneys, accountants and other
experts and other reasonable expenses of litigation or other Proceedings or of
any Claim, default or assessment); provided, however, that any claim for Loss
under the indemnities in Article X shall be subject to Section 10.11.  For all
purposes in this Agreement, the term “Losses” shall not include any
Non-Reimbursable Damages.

“Material Adverse Effect” means any change, event, development or occurrence
that, individually or in the aggregate with all other changes, events,
developments and occurrences, is materially adverse to the business, operations,
Water Gathering Assets, liabilities or financial condition of Tioga (with
respect to the Water Gathering Business and any other business of Tioga other
than the Hydrocarbon Gathering Business) or the Water Gathering Company but
excluding any of the foregoing resulting from (i) general economic conditions,
(ii) changes or conditions generally affecting the U.S. economy or financial or
capital markets or the oil and gas industry (including changes in commodity
prices, general market prices, or costs of performing services or regulatory
changes), (iii) changes in Laws, GAAP or regulatory accounting requirements or
interpretations thereof, (iv) acts of war, insurrection, sabotage or terrorism,
or the outbreak of hostilities or trade disputes involving the United States,
(v) the occurrence of any natural disasters, (vi) execution of this Agreement
and the announcement thereof, (vii) any act or omission by Tioga, the
Hydrocarbon Gathering Company or the Water Gathering Company (A) expressly
prescribed under this Agreement or the Hydrocarbon PSA, as applicable or (B)
taken with the prior written consent of Buyer or Hydrocarbon Buyer, as
applicable (excluding, in each case, however, any unintended consequences
resulting from such acts or omissions) or taken at the prior express written
request of Buyer or Hydrocarbon Buyer, as applicable, following the execution of
this Agreement, (viii) any failure by Tioga (with respect to the Water Gathering
Business) or the Water Gathering Company to meet any budgets, projections,
forecasts or predictions of financial performance for any period (without
limiting the underlying event that caused such failure from being a Material
Adverse Effect if it satisfies the definition hereof), or (ix) any act of Buyer
in connection with the exercise of its rights under Section 10.8 or any breach
by Buyer or any of its Affiliates of a Water Gathering Material Contract or a
Contract that constitutes a Hydrocarbon Gathering Material Contract under the
Hydrocarbon PSA, except to the extent any of the changes, events, circumstances,
developments or occurrences referred to in any of clause (iv) or (v) above
disproportionately impact Tioga (with respect to the Water Gathering Business
and any other business of Tioga other than the Hydrocarbon Gathering Business)
or the Water Gathering Company as compared to other companies in the industries
and geographical area in which Tioga and the Water Gathering Company operate.

“No Shop Period” has the meaning given to it in Section 6.12.

7



--------------------------------------------------------------------------------

 

“Non-Company Affiliate” means any Affiliate of Seller, except for Tioga, the
Hydrocarbon Gathering Company and the Water Gathering Company.

“Non-Income Taxes” means any Taxes imposed on Tioga or the Water Gathering
Company other than (i) Income Taxes and (ii) Taxes described in Section 6.2(c).

“Non-Reimbursable Damages” has the meaning given to it in Section 10.7(b).

“Operations Services” has the meaning given to it in Section 2.7.

“Outside Date” has the meaning given to it in Section 9.1(b).

“Parties” means each of Buyer, Tioga and Seller.

“Permits” means all permits, licenses or authorizations from any Governmental
Authority.

“Permitted Lien” means (a) any Lien for Taxes not yet due or delinquent, (b) any
Lien arising in the ordinary course of business by operation of Law with respect
to a liability that is not yet due or delinquent, (c) any other imperfection or
irregularity of title or other Lien that would not reasonably be expected to
materially and adversely interfere with the conduct of the Business, (d) zoning,
planning and other similar limitations and restrictions (in each case) to the
extent the same does not materially and adversely interfere with the conduct of
the Business and all rights of any Governmental Authority to regulate a
property, (e) the terms and conditions of the Permits or the Contracts of Tioga
related to the Water Gathering Business (and, as of Closing, the Water Gathering
Company) (in each case) to the extent the same does not materially and adversely
interfere with the conduct of the Business, (f) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security Laws, (g) any Lien to be
released on or prior to Closing, including any Lien pursuant to the Financing
Documents and (h) the other matters identified on Schedule 1.1-PL.

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company, unlimited liability corporation,
proprietorship, other business organization, trust, union, association or
Governmental Authority.

“Plan” means, whether written or oral, each “employee benefit plan” within the
meaning of Section 3(3) of ERISA (including “multiemployer plans” within the
meaning of Section 3(37) of ERISA) and any and all employment, deferred
compensation, change in control, severance, termination, loan, employee benefit,
retention, bonus, pension, profit sharing, savings, retirement, welfare,
incentive compensation, stock or equity-based compensation, stock purchase,
stock appreciation, collective bargaining, fringe benefit, vacation, paid time
off, sick leave or other similar agreements, plans, programs, policies,
understandings or arrangements.

“Pre-Closing Period” means, with respect to Income Taxes, any Tax period (or
portion thereof) ending on or before the Closing Date.

“Pre-Effective Date Period” means, with respect to Non-Income Taxes, any Tax
period (or portion thereof) ending on or before the Effective Date.

8



--------------------------------------------------------------------------------

 

“Preliminary Settlement Statement” has the meaning given to it in Section
2.6(a).

“Proceeding” means any complaint, lawsuit, action, suit or other proceeding at
Law or in equity or order or ruling, in each case by or before any Governmental
Authority or arbitral tribunal.

“Prudent Industry Practices” means generally accepted standards of care and
diligence, practices, methods, and acts in the water gathering business for
similar facilities located in the United States, which is not intended to be
limited to the optimum standard, practice, method or act but rather to a
spectrum of possible standards, practices, methods or acts.

“Purchase Price” has the meaning given to it in Section 2.2.

“Real Property” means real property owned in fee or leased, used or held for use
by a Person.

“Records” has the meaning given to it in Section 10.8(a).

“Release” means any release, spill, emission, leaking, pumping, injection,
disposal or discharge of any Hazardous Materials into the environment, to the
extent prohibited under, or not in compliance with, applicable Environmental
Laws.

“Reorganization Documents” means any agreement or other document to be executed
and delivered by any Party hereto, the Hydrocarbon Gathering Company and/or the
Water Gathering Company in connection with the Reorganization Transactions.

“Reorganization Transactions” has the meaning given to it in Section 6.13.

“Representatives” means, as to any Person, its officers, directors, employees,
managers, members, partners, shareholders, owners, counsel, accountants,
financial advisers and consultants.

“Rules” has the meaning given to it in Section 10.10(a).

“Schedules” means the disclosure schedules prepared by Seller and attached to
this Agreement.

“SEC” has the meaning given to it in Section 6.15.

“Seller” has the meaning given to it in the Preamble.

“Seller Group” means Seller and any of its Affiliates.

“Seller Tax Returns” has the meaning given to it in Section 6.2(a)(ii).

“Seller Taxes” means any and all (a) Income Taxes imposed on Tioga (other than
with respect to the Hydrocarbon Gathering Business) or the Water Gathering
Company or for which Tioga (other than with respect to the Hydrocarbon Gathering
Business) or the Water Gathering Company may otherwise be liable for any
Pre-Closing Period, (b) Non-Income Taxes imposed on Tioga (other than with
respect to the Hydrocarbon Gathering Business) or the Water Gathering Company or
for which Tioga (other than with respect to the Hydrocarbon Gathering Business)
or

9



--------------------------------------------------------------------------------

 

the Water Gathering Company may otherwise be liable for any Pre-Effective Date
Period, (c) Taxes of any Consolidated Group (or any member thereof, other than
Tioga, the Hydrocarbon Gathering Company or the Water Gathering Company) of
which Tioga or the Water Gathering Company (or any predecessor thereof) is or
was a member prior to the Closing Date, or (d) Taxes (other than Transfer Taxes
and the Taxes described in clause (a), (b) or (c)) imposed by any applicable
Laws on Seller or its Affiliates (other than Tioga, the Hydrocarbon Gathering
Company or the Water Gathering Company) for any Tax period; provided that no
such Tax will constitute a Seller Tax to the extent such Tax was included as a
current liability in the final determination of Effective Date Net Working
Capital.

“Seller Warranty Breach” has the meaning given to it in Section 10.2(b).

“Side Letter” means that certain letter agreement, dated as of even date
herewith, by and among Hess Bakken Investments II, LLC, Hess Corporation and
Tioga.

“Special Liabilities” means those matters set forth on Schedule 10.2(e).

“Summit Companies” means Seller, Summit Midstream Partners, LP, Summit Midstream
Holdings, LLC, Summit Midstream GP, LLC, Summit Midstream OpCo LLC, Summit
Midstream Partners Holdings, LLC and Summit Midstream Partners, LLC.

“Taxes” means (a) all taxes, charges, fees, imposts, levies or other assessments
in the nature of a tax, including income, corporate, capital, excise, property,
sales, use, turnover, unemployment, social security, disability, withholding,
real property, personal property, environmental (including any tax imposed by
Section 59A of the Code), transfer, registration, value added and franchise
taxes, deductions, withholdings and customs duties, imposed by any Governmental
Authority, and including any interest or penalty imposed with respect thereto,
whether disputed or not and (b) any liability in respect of any item described
in clause (a), above, that arises by reason of a contract, assumption,
transferee or successor liability, operation of Law or otherwise.

“Tax Claim” means any action, suit, arbitration, investigation, inquiry,
hearing, request for information or filing, audit, examination, claim, demand,
dispute, assessment, proposed adjustment or proceeding (whether administrative,
regulatory or otherwise, or whether oral or in writing) with respect to Taxes or
any Tax Returns of Tioga (other than with respect to the Hydrocarbon Gathering
Business) or the Water Gathering Company.

“Tax Return” means any return, report, rendition, claim for refund, statement,
information return or other document (including any related or supporting
information or schedule attached thereto, or amendment thereof) filed or
required to be filed with any Governmental Authority in connection with the
determination, assessment, collection or administration of any Taxes or the
administration of any Laws relating to any Taxes.

“Taxing Authority” means, with respect to any Tax, the Governmental Authority or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with collection of such Tax for such entity or subdivision.

“Third Party Acquisition” has the meaning given to it in Section 6.12.

10



--------------------------------------------------------------------------------

 

“Tioga” has the meaning given to it in the Preamble.

“Tioga Company Interests” has the meaning given to it in the Recitals.

“Tioga LLC Agreement” means the Limited Liability Company Agreement of Tioga
dated as of April 16, 2014, as amended by that certain Amendment No. 1 to the
Limited Liability Agreement of Tioga dated as of August 4, 2017.

“Transaction Documents” means this Agreement and any agreement or other document
to be delivered pursuant to this Agreement by any Party hereto or any of its
Affiliates, but specifically excluding any Reorganization Documents.

“Transfer Taxes” has the meaning given to it in Section 6.2(c).

“Transferred Employee” has the meaning given to it in Section 6.14.

“Warranty Breach” means any Buyer Warranty Breach, Company Warranty Breach, or
Seller Warranty Breach.

“Water Company Interests” means 100% of the Equity Interests in the Water
Gathering Company.

“Water Gathering Assets” means all of Tioga’s assets necessary for the ownership
and operation of the Water Gathering Business, including:

 

(i)

the Water Gathering System;

 

(ii)

the Water Gathering Easements;

 

(iii)

the Water Gathering Real Property;

 

(iv)

the Water Gathering Personal Property;

 

(v)

the Water Gathering Permits;

 

(vi)

the Water Gathering Contracts;

 

(vii)

the Intellectual Property Rights (insofar as they relate to the Water Gathering
Business); and

 

(viii)

the Records (insofar as they relate to the Water Gathering Business).

“Water Gathering Business” means the ownership and operation of the Water
Gathering System and other activities conducted by Tioga and/or the Water
Gathering Company that are in support thereof or incidental thereto.

“Water Gathering Company” has the meaning given to it in the Recitals.

11



--------------------------------------------------------------------------------

 

“Water Gathering Company LLC Agreement” means the Limited Liability Company
Agreement of the Water Gathering Company dated as of February 19, 2019.

“Water Gathering Contracts” means the Contracts to which Tioga or the Water
Gathering Company is a party or is bound insofar as relating to the Water
Gathering Business, including the Water Gathering Material Contracts.

“Water Gathering Easements” means (a) insofar as the same are also utilized with
respect to the Hydrocarbon Gathering Assets, concurrent rights in and to (i) all
of the Easements listed on Schedule 3.8(c), Part 1 and Schedule 3.8(c), Part 2
and (ii) all other Easements associated with the Water Gathering System and (b)
insofar as not covered under clause (a), (i) all of the Easements listed on
Schedule 3.8(c), Part 3 and (ii) all other Easements associated with the Water
Gathering System.

“Water Gathering Material Contracts” has the meaning given to it in Section
3.14(a).

“Water Gathering Permits” means all Permits necessary for the ownership or
operation of the Water Gathering System or other Water Gathering Assets.

“Water Gathering Personal Property” means all property listed on Schedule
3.9(a), as well as all other equipment, machinery, fixtures and other personal
property, operational or nonoperational, whether owned or leased, in each case,
used or held for use in connection with the Water Gathering Business.

“Water Gathering Real Property” means (a) insofar as the same are also utilized
with respect to the Hydrocarbon Gathering Assets, (i) concurrent rights in and
to all of the Real Property listed on Schedule 3.8(a) or Schedule 3.8(b) and
(ii) all other Real Property associated with the Water Gathering Business and
(b) insofar as not covered under clause (a), (i) all of the Real Property listed
on Schedule 3.8(a) or Schedule 3.8(b) and (ii) all other Real Property
associated with the Water Gathering Business.

“Water Gathering System” means the facilities depicted on Exhibit B, including a
produced water gathering system comprised of approximately 83 miles of pipeline
and its associated LACTs, meters, pumps, valves, fittings, equipment, personal
property and related facilities and appurtenances located downstream of the
point of entry, which is the upstream side of the furthest upstream pipe or
equipment used for transporting produced water that is owned by Tioga prior to
the Reorganization Transactions and by the Water Gathering Company after the
Reorganization Transactions.

“Willful Breach” means, with respect to either Party, (a) such Party’s willful
or deliberate act or a willful or deliberate failure to act by such Party, which
act or failure to act constitutes in and of itself a material breach of any
covenant set forth in this Agreement and which was undertaken with the actual
knowledge of such Party that such act or failure to act would be, or would
reasonably be expected to cause, a material breach of this Agreement or (b) the
failure by such Party to consummate the transactions contemplated by this
Agreement after all conditions to such Party’s obligations in Article VII or
Article VIII, as applicable, have been satisfied or waived in accordance with
the terms of this Agreement (other than those conditions which by their terms

12



--------------------------------------------------------------------------------

 

can only be satisfied simultaneously with the Closing but which would be capable
of being satisfied at Closing if Closing were to occur).

“Willful Misconduct” means (a) an intentional or deliberate act or omission, the
results of which are materially detrimental to the interest of another Person
and which causes injury or death to such Person or damage to property or the
environment, in each case, in any material respect, or (b) an intentional act or
omission done with knowledge of a situation creating a peril and with a wanton
or reckless disregard or indifference to the consequences of such act and with
the knowledge that such act is reasonably likely to result in injury or death to
a Person or damage to property or the environment, in each case, in any material
respect.

“Year End Financial Statements” has the meaning given to it in Section 3.21(a).

1.2Rules of Construction

.

(a)The exhibits and Schedules attached to this Agreement constitute a part of
this Agreement for all purposes.  All article, section, subsection and exhibit
references used in this Agreement are to articles, sections, subsections and
exhibits to this Agreement unless otherwise specified.  

(b)The headings preceding the text of articles and sections included in this
Agreement and the headings to the Schedules attached to this Agreement are for
convenience only and shall not be deemed part of this Agreement or be given any
effect in interpreting this Agreement.  

(c)If a term is defined as one part of speech (such as a noun), it shall have a
corresponding meaning when used as another part of speech (such as a
verb).  Unless the context of this Agreement clearly requires otherwise, words
importing the masculine gender shall include the feminine and neutral genders
and vice versa.  The words “includes” or “including” shall mean “including
without limitation,” the words “hereof,” “hereby,” “herein,” “hereunder” and
similar terms in this Agreement shall refer to this Agreement as a whole and not
any particular section or article in which such words appear.  All currency
amounts referenced herein are in United States Dollars unless otherwise
specified. The singular shall include the plural and the plural shall include
the singular wherever and as often as may be appropriate.  The words “shall” and
“will” are interchangeably used throughout this Agreement and shall accordingly
be given the same meaning, regardless of which word is used.

(d)Whenever this Agreement refers to a number of days, such number shall refer
to calendar days unless Business Days are specified.  Whenever any action must
be taken hereunder on or by a day that is not a Business Day, then such action
may be validly taken on or by the next day that is a Business Day.

(e)All accounting terms used herein and not expressly defined herein shall have
the meanings given to them under GAAP.

(f)Any reference herein to any Law, statute, rule or regulation shall be
construed as referring to such Law, statute, rule or regulation as amended,
modified, codified or reenacted, in whole or in part, and in effect from time to
time and references to particular

13



--------------------------------------------------------------------------------

 

provisions of a Law include a reference to the corresponding provisions of any
prior or succeeding Law.

(g)Each Party acknowledges that it and its attorneys have been given an equal
opportunity to negotiate the terms and conditions of this Agreement and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting Party or any similar rule operating against the drafter of an
agreement shall not be applicable to the construction or interpretation of this
Agreement.

Article II
PURCHASE AND SALE AND CLOSING

2.1Purchase and Sale

.  On the terms and subject to the conditions set forth in this Agreement, Buyer
agrees to purchase from Seller, and Seller agrees to sell and to convey to
Buyer, at Closing, immediately following the consummation of the transactions
under the Hydrocarbon PSA, the Water Company Interests and the Tioga Company
Interests, in each case free and clear of all Liens other than those under state
or federal securities Laws and the Water Gathering Company LLC Agreement or the
Tioga LLC Agreement, as applicable.

2.2Purchase Price

.  The purchase price for the purchase and sale of the Water Company Interests
and the Tioga Company Interests is equal to the sum of the following (the
“Purchase Price”) (the following adjustments to be made without duplication,
both with respect to this Agreement and the Hydrocarbon PSA):

(a)$28,618,000 (the “Base Purchase Price”);

(b)plus the Contingency Payment, if applicable, when and if due;

(c)plus (if positive) or minus (if negative) the amount of Effective Date Net
Working Capital;

(d)minus the product of (i) any amounts paid or distributed by Tioga to or on
behalf of Seller or any of its Affiliates (other than an Acquired Company) from
and after the Effective Date and prior to Closing (other than the product of (A)
payments in respect of Tioga’s allocated share of expenses with respect to (1)
the salaries and benefits of field employees of the Summit Companies performing
work for Tioga and (2) vehicles utilized by such employees multiplied by (B)
31.8%) multiplied by (ii) 31.8%;

(e)minus any amounts paid or distributed by Water Gathering Company to or on
behalf of Seller or any of its Affiliates (other than an Acquired Company) from
and after the Effective Date and prior to Closing; and

(f)plus the sum of (i) any amounts paid or contributed (in compliance with the
provisions of Section 6.1(d)) to Tioga by or on behalf of Seller or any of its
Affiliates (other than an Acquired Company) from and after the Effective Date
and prior to Closing that were spent by Tioga prior to Closing for expenses
solely attributable to the Water Gathering Business and (ii) the product of (A)
any amounts paid or contributed (in compliance with the provisions of Section
6.1(d)) to Tioga by or on behalf of Seller or any of its Affiliates (other than
an Acquired Company)

14



--------------------------------------------------------------------------------

 

from and after the Effective Date and prior to Closing (other than amounts
described in clause (i) of this clause (f)) multiplied by (B) 31.8%.

2.3Closing

.  The consummation of the purchase and sale, immediately following the
consummation of the transactions under the Hydrocarbon PSA, of the Water Company
Interests and the Tioga Company Interests (the “Closing”) shall take place at
the offices of Summit Midstream Partners, LLC, 5910 N. Central Expressway, Suite
350, Dallas, Texas 75206 at 10:00 A.M. local time, on March 22, 2019, or on such
other date and at such other time and place as Buyer and Seller mutually
agree.  All actions listed in Section 2.4 or Section 2.5 that occur on the
Closing Date shall be deemed to occur simultaneously at the Closing. The
consummation of the transactions contemplated by the Hydrocarbon PSA, if they
occur, shall be deemed to have occurred immediately before the Closing under
this Agreement, if the Closing occurs.  If the Closing occurs, there shall be
deemed to be, as of the Closing Date, an account payable of Tioga to the Water
Gathering Company in an amount equal to the product of (i) 31.8% multiplied by
(ii) the remainder of (A) the Cash then held by Tioga less (B) the aggregate
current liabilities of Tioga as of Closing.

2.4Closing Deliveries by Seller to Buyer

.  At the Closing, Seller shall deliver, or shall cause to be delivered, to
Buyer the following:

(a)a counterpart duly executed by Seller of an assignment of the Tioga Company
Interests and the Water Company Interests (the “Company Assignment Agreement”)
in the form attached hereto as Exhibit A evidencing the assignment and transfer
to Buyer of the Tioga Company Interests and the Water Company Interests;

(b)an executed certificate of non-foreign status that meets the requirements set
forth in Treasury Regulation § 1.1445-2(b)(2);

(c)for each then-current officer, manager or director of the Water Gathering
Company, a release and waiver in the form attached hereto as Exhibit C, duly
executed by the Water Gathering Company, on the one hand, and each such Person,
on the other hand;

(d)for each then-current officer, manager or director of Tioga, a release and
waiver in the form attached hereto as Exhibit C, duly executed by Tioga, on the
one hand, and each such Person, on the other hand;

(e)for each then-current individual officer, manager or director of Tioga or the
Water Gathering Company, a written letter of resignation of each such Person in
his or her capacity as such, duly executed by each such Person and effective
immediately following the Closing; and

(f) for all bank accounts and powers of attorney listed on Schedule 3.23,
written evidence of the removal of all then-current signatories, in his or her
capacity as such and effective immediately following the Closing.

2.5Closing Deliveries by Buyer to Seller

.  At the Closing, Buyer shall deliver the following:

15



--------------------------------------------------------------------------------

 

(a)a wire transfer or transfers of immediately available funds (to such account
or accounts of Seller as Seller shall have notified Buyer of in writing at least
two Business Days prior to the Closing Date) in an amount or amounts in the
aggregate equal to the Purchase Price; and

(b)to Seller a counterpart duly executed by Buyer of the Company Assignment
Agreement.

2.6Settlement Statements

.  

(a)Seller, Tioga and Buyer shall cooperate and provide each other access,
including through electronic means, to Seller’s, Tioga’s and the Water Gathering
Company’s respective books and records as are reasonably requested in connection
with the matters addressed in this Section 2.6.  No later than five (5) Business
Days prior to Closing, Seller shall prepare and provide Buyer with Seller’s good
faith estimate of the Purchase Price reflecting each proposed adjustment to be
made to the Base Purchase Price in accordance with Section 2.2 as of the date of
preparation (the “Preliminary Settlement Statement”), together with the
designation of Seller’s accounts for the wire transfers of funds.  Seller shall
supply to Buyer reasonable documentation in the possession of Seller or any of
its Affiliates to support the items for which adjustments are proposed or made
in the Preliminary Settlement Statement delivered by Seller, and a brief
explanation of any such adjustments and the reasons therefor.  Within two (2)
Business Days of receipt of the draft Preliminary Settlement Statement, Buyer
will deliver to Seller a written report containing all changes with the
explanation thereof that Buyer proposes to be made to such estimated
amounts.  Such estimated amounts, as agreed by the Parties, will be used to
adjust the Base Purchase Price at Closing; provided that if the Parties do not
agree upon either of such estimated amounts, then the amount of such estimated
amount used to adjust the Base Purchase Price at Closing shall be that estimated
amount set forth in good faith and initially delivered by Seller to Buyer
pursuant to this Section 2.6(a).  

(b)Within 45 days after Closing, Seller shall provide Buyer with its good faith
final calculation of the actual amounts for each of the estimated amounts
required by Section 2.6(a) (the “Final Settlement Statement”), based on actual
adjustments to the Base Purchase Price (other than adjustments pursuant to
Section 2.2(b)) and that takes into account all final adjustments made to the
Base Purchase Price in accordance with Section 2.2 and shows the resulting final
Purchase Price (excluding adjustments pursuant to Section 2.2(b)).  If Buyer
disagrees with any of the calculations provided by Seller pursuant to the Final
Settlement Statement, then it shall provide Seller with written notice thereof
(a “Dispute Notice”) within 30 days after receiving written notice thereof and
shall include reasonable detail regarding such specific objections.  Any changes
not specified in the Dispute Notice shall be deemed waived, and Seller’s
determinations with respect to all such elements of the Final Settlement
Statement that are not addressed specifically in the Dispute Notice shall be
deemed agreed to by the Parties. If Buyer fails to timely deliver a Dispute
Notice to Seller, the Final Settlement Statement as delivered by Seller will be
deemed to be correct and mutually agreed upon by the Parties, and will, without
limiting Section 2.6(c), be final and binding on the Parties and not subject to
further audit or arbitration.  If the final Purchase Price set forth in the
Final Settlement Statement is mutually agreed upon by Seller and Buyer, the
Final Settlement Statement and the final Purchase Price (other than adjustments
pursuant to Section 2.2(b)) shall, without limiting Section 2.6(c), be final and
binding on the Parties hereto.

16



--------------------------------------------------------------------------------

 

(c)If Buyer and Seller working in good faith are unable to agree on such
disputed items on or prior to the 90th day following the Closing Date, then
either Party may refer such dispute to Grant Thornton LLP or, if that firm
declines to act as provided in this Section 2.6(c), another firm of independent
public accountants, mutually acceptable to Buyer and Seller (the “Accounting
Referee”), which firm shall make a final and binding determination as to all
matters in dispute on a timely basis and promptly shall notify the Parties in
writing of its resolution.  Such Accounting Referee handling the dispute
resolution shall not have the power to modify or amend any term or provision of
this Agreement. Each of Buyer and Seller shall bear and pay one-half of the fees
and other costs charged by such accounting firm. If Buyer does not submit its
objection to such disputed items to the Accounting Referee on or prior to the
30th day following the date on which the Accounting Referee is finally selected,
then Seller’s calculations as to such disputed items shall become final and
binding upon the Parties for all purposes hereunder.

(d)Once the final Purchase Price (other than adjustments pursuant to Section
2.2(b)) has been agreed (or deemed agreed) upon by the Parties pursuant to this
Section 2.6 or determined by the Accounting Referee pursuant to Section 2.6(c),
as applicable, then, if such final Purchase Price is (i) more than the Purchase
Price set forth in the Preliminary Settlement Statement, Buyer shall pay to a
bank account in the United States designated by Seller by notice to Buyer the
amount of such difference or (ii) less than the Purchase Price set forth in the
Preliminary Settlement Statement, Seller shall pay to a bank account in the
United States designated by Buyer by notice to Seller the amount of such
difference, in each case, by wire transfer in immediately available funds no
later than the fifth Business Day (or if later, the third Business Day after the
Party to receive funds notifies the Party to pay funds of the account) after the
date such final Purchase Price is agreed, or deemed agreed, pursuant to this
Section 2.6.

2.7Express Exclusion of Operations Services from the Purchase and Sale

.  The Water Gathering Company utilizes, and the Water Gathering Business is
currently dependent upon, certain support services regarding scheduling and
distribution, accounting, commercial, contract administration, asset management,
engineering and project management, information technology, environmental,
health and safety, regulatory, land management, human resources, legal,
permitting, procurement, tax, technical and administration and related software
that are owned and administered by the Summit Companies (including gas and
liquids monitoring and leak detection programs, processes and programs for gas
and liquids measurement, allocation, settlement and distribution of monthly
statements to producers, collection and disbursement of applicable Taxes,
supervisory control and data acquisition, the use of vehicles by employees of
the Summit Companies performing operating services, and various management
systems for maintaining and monitoring compliance with applicable regulatory
requirements and contractual obligations (collectively, the “Operations
Services”)) that have been implemented in connection with Summit Midstream
Partners, LLC’s enterprise-wide management program for midstream operations.  To
the extent that the Operations Services use assets and involve personnel that
will be retained by Seller or the Summit Companies, such assets and personnel
(other than the vehicles) are not physically located on any Water Gathering Real
Property, Water Gathering Personal Property, Water Gathering Easement or the
Water Gathering System.  The Operations Services are proprietary, and
non-transferable; therefore, it is expressly agreed and acknowledged that Buyer
is not receiving the Operations Services in connection with this Agreement and
Buyer will rely solely upon its own enterprise-wide management program for
accounting, contract administration,

17



--------------------------------------------------------------------------------

 

information technology, environmental, health and safety, land management and
administration support services and software.  Notwithstanding the foregoing,
Buyer shall receive all the tangible hardware, communications, networking and
measurement instrumentation and equipment associated with the Water  Gathering
Business operations conducted in the field.

2.8Withholding

.  Buyer shall be entitled to deduct and withhold from the consideration
otherwise payable pursuant to this Agreement to Seller such amounts as Buyer is
required to deduct and withhold under the Code, or any Tax law, with respect to
the making of such payment; provided, however, Buyer shall provide at least five
Business Days’ written notice to Seller if Buyer intends to withhold any amounts
under this Section 2.8 and the Parties shall cooperate in good faith to
minimize, to the extent permissible under applicable Law, the amount of any such
deduction or withholding, including by providing any certificates or forms that
are reasonably requested to establish an exemption from (or reduction in) any
deduction or withholding.  To the extent that amounts are so withheld and paid
to the appropriate Governmental Authority, such amounts shall be treated for all
purposes of this Agreement as having been paid to the Person in respect of whom
such deduction and withholding was made.

Article III
REPRESENTATIONS AND WARRANTIES REGARDING TIOGA AND THE WATER GATHERING COMPANY

Seller hereby represents and warrants to Buyer as of the date hereof, and if the
Closing occurs, as of the Closing (or, if a representation and warranty speaks
as of an earlier date, then made at the Closing as of such earlier date), as
follows:

3.1Organization; Good Standing

.

(a)Each of Tioga and the Water Gathering Company is a limited liability company
duly formed, validly existing and in good standing under the Laws of the State
of Delaware, and has all requisite limited liability company power and authority
to own its properties and conduct the Water Gathering Business as it is now
being conducted.  Each of Tioga and the Water Gathering Company is duly
qualified or licensed to do business in each jurisdiction in which the ownership
or operation of the Water Gathering Assets makes such qualification or licensing
necessary.  

(b)True and complete copies of the Charter Documents of Tioga and the Water
Gathering Company and all amendments thereto have been furnished to Buyer.

3.2Authority

.  Each of Tioga and the Water Gathering Company has the requisite power and
authority to execute and deliver the Transaction Documents and the
Reorganization Documents to which it is a party, to perform its obligations
thereunder and to consummate the transactions contemplated thereby.  The
execution and delivery by each of Tioga and the Water Gathering Company of the
Transaction Documents and the Reorganization Documents to which it is a party,
and the performance by each of Tioga and the Water Gathering Company of its
obligations thereunder, have been duly and validly authorized by all necessary
limited liability company action.  Each of the Transaction Documents and the
Reorganization Documents to which Tioga or the Water Gathering Company is a
party, when executed by Tioga or the Water Gathering

18



--------------------------------------------------------------------------------

 

Company as required hereunder, will be duly and validly executed and delivered
by Tioga or the Water Gathering Company and each of the Transaction Documents
will constitute (when so executed and delivered) the legal, valid and binding
obligation of Tioga or the Water Gathering Company, as applicable, enforceable
against Tioga or the Water Gathering Company in accordance with its terms and
conditions, except that the enforcement hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
arrangement or other similar Laws relating to or affecting the rights of
creditors generally, or by general equitable principles.

3.3Capitalization of Tioga and the Water Gathering Company

.  

(a)Except for the Tioga Company Interests and the Water Company Interests, none
of the following are issued, reserved for issuance or outstanding:  

(i)Equity Interests of Tioga or the Water Gathering Company;

(ii)interests of Tioga or the Water Gathering Company convertible into, or
exchangeable or exercisable for Equity Interests of Tioga or the Water Gathering
Company; or

(iii)options, warrants, calls, rights, commitments or Contracts to which Tioga
or the Water Gathering Company is a party or by which it is bound, in any case
obligating Tioga or the Water Gathering Company to issue, deliver, sell,
purchase, redeem or acquire, or cause to be issued, delivered, sold, purchased,
redeemed or acquired, Equity Interests of Tioga or the Water Gathering Company,
or obligating Tioga or the Water Gathering Company to grant, extend or enter
into any such option, warrant, call, right, commitment or Contract.  

(b)The Tioga Company Interests and the Water Company Interests are duly
authorized, validly issued, fully paid (to the extent required by the Tioga LLC
Agreement or the Water Gathering Company LLC Agreement, as applicable) and,
subject to the Laws of the State of Delaware, non-assessable (except as such
non-assessability may be affected by Section 18-607 of the Delaware Limited
Liability Company Act) and were not issued in violation of any purchase option,
call option, right of first refusal, preemptive right or other similar right.  

(c)There are no outstanding bonds, debentures, notes or other instruments or
evidence of Indebtedness of Tioga or the Water Gathering Company having the
right to vote (or convertible into, or exercisable or exchangeable for,
securities having the right to vote).  

(d)Neither Tioga nor the Water Gathering Company has had, and neither currently
has, any subsidiaries and has never owned Equity Interests in any Person.

3.4No Conflicts; Consents and Approvals

.  The execution and delivery by each of Tioga and the Water Gathering Company
of each of the Transaction Documents to which it is a party, and the performance
by such Person of its obligations thereunder, do not:

(a)violate or result in a breach of such Person’s Charter Documents;

19



--------------------------------------------------------------------------------

 

(b)violate or result in a default (in each case) in any material respect under
any Water Gathering Material Contract or other material Contract to which it is
a party (other than Contracts relating to the Hydrocarbon Gathering Business);

(c)violate or result in a breach of any Law applicable to such Person, except
for such violations or breaches as would not be material; or

(d)require any consent or approval of any Person, including any Governmental
Authority.

3.5Compliance with Applicable Laws

.  Except as set forth on Schedule 3.5, (a) since April 16, 2014, Tioga has been
(and Tioga and, as of Closing, the Water Gathering Company are) in compliance in
all material respects with all Laws (and neither it or any of its Affiliates has
received any written or, to the Knowledge of Seller, oral notice of violation
with respect to any Laws) applicable to any of the Water Gathering Business or
any other business of Tioga (other than the Hydrocarbon Gathering Business), (b)
Tioga (or, as of Closing, the Water Gathering Company) holds all material
Permits necessary for the lawful conduct of the Water Gathering Business and, to
the Knowledge of Seller, a complete list of all such Permits is set forth on
Schedule 3.5-P and (c) Tioga (or, as of Closing, the Water Gathering Company) is
in compliance in all material respect with such Permits; provided, however, that
this Section 3.5 does not address Environmental Laws, which are exclusively
addressed by Section 3.4, Section 3.7, Section 3.8, Section 3.9, Section 3.10,
Section 3.12, Section 3.14, Section 3.18, Section 3.19, Section 3.21, Section
3.22, Section 3.26 and Section 3.27, or employee matters, which are exclusively
addressed by Section 3.3, Section 3.4, Section 3.6, Section 3.7, Section 3.10,
Section 3.14, Section 3.15, Section 3.16, Section 3.23, Section 3.26 and Section
3.27.

3.6Intellectual Property

.  

(a)No material registrations or applications for registration are included in
any Intellectual Property Rights held by Tioga (or, as of the Closing, the Water
Gathering Company) relating to the Water Gathering Business or any other
business of Tioga (other than the Hydrocarbon Gathering Business).  To the
Knowledge of Seller and subject to Section 2.7, Tioga (or, as of the Closing,
the Water Gathering Company) owns, licenses or otherwise has a valid right to
use, free and clear of all Liens (other than Permitted Liens), all material
Intellectual Property Rights necessary to conduct the Water Gathering Business
as currently conducted.

(b)Schedule 3.6(b) sets forth a list of all agreements (excluding licenses for
commercially available, “off-the-shelf” software with annual fees of less than
$75,000) pursuant to which any Intellectual Property Right is licensed to Tioga
relating to the Water Gathering Business or any other business of Tioga (other
than the Hydrocarbon Gathering Business).

(c)To the Knowledge of Seller, the conduct of the Water Gathering Business or
any other business of Tioga (other than the Hydrocarbon Gathering Business) as
currently conducted has not infringed or misappropriated any Intellectual
Property Right of any non-Affiliate third party in any material respect.

(d)The consummation of the transactions contemplated hereby will not result in
the loss or impairment of any material right of Tioga or the Water Gathering
Company to own,

20



--------------------------------------------------------------------------------

 

use, practice or exploit any Intellectual Property Rights held by or licensed to
Tioga (or, as of Closing, the Water Gathering Company) with respect to the Water
Gathering Business (excluding licenses for commercially available,
“off-the-shelf” software).

3.7Absence of Litigation

.  Except as set forth on Schedule 3.7, there is no Claim or Proceeding (1)
pending by or against Tioga (other than with respect to the Hydrocarbon
Gathering Business) or the Water Gathering Company by or before any arbitrator
or Governmental Authority, nor are there any investigations relating to Tioga
(other than with respect to the Hydrocarbon Gathering Business) or the Water
Gathering Company or the Water Gathering Business pending by or before any
arbitrator or any Governmental Authority, or (2) to the Knowledge of Seller,
threatened against Tioga (other than with respect to the Hydrocarbon Gathering
Business) or the Water Gathering Company or with respect to the Water Gathering
Business or any of the Water Gathering Assets (or any other business of Tioga
(other than the Hydrocarbon Gathering Business)) by or before any arbitrator or
Governmental Authority, nor are there any material investigations relating to
Tioga (other than with respect to the Hydrocarbon Gathering Business), the Water
Gathering Company, the Water Gathering Business or any Water Gathering Assets
(or any other business of Tioga (other than the Hydrocarbon Gathering Business))
threatened by or before any arbitrator or any Governmental Authority that could
be reasonably expected (due to the nature of the claims involved or the scope of
their applicability to Tioga’s or the Water Gathering Company’s business or
operations) to involve amounts of $100,000 or more in value.

3.8Real Property

.

(a)Set forth on Schedule 3.8(a) is a true and complete list of each parcel of
Real Property owned in fee title by Tioga (and, as of Closing, the Water
Gathering Company) with respect to the Water Gathering Business, other than the
Real Property underlying the Goliath Station described in Schedule 3.8(a) of the
Hydrocarbon PSA.  Tioga has provided Buyer with true and complete copies of the
conveyance documents to Tioga and to the Water Gathering Company for each such
parcel of Real Property owned in fee, including the legal description for each
such parcel of Real Property owned in fee.  Tioga (and, as of Closing and
following the proper recordation of the applicable conveyance instruments
executed in connection with the Reorganization Transactions, the Water Gathering
Company) has good and indefeasible fee title to all Real Property listed on such
Schedule, free and clear of all Liens, except for Permitted Liens and those
Liens set forth expressly identified as Liens and set forth on such Schedule.

(b)Set forth on Schedule 3.8(b) is a true and complete list of all leases
pursuant to which Tioga (and, as of Closing, the Water Gathering Company) is
granted a right to use or occupy all or any portion of Real Property relating to
Water Gathering Business.  Tioga has provided Buyer with true and complete
copies of such leases and any amendments thereto.  Each lease set forth on such
Schedule is a legal, valid and binding obligation of Tioga (or, as of Closing,
the Water Gathering Company), and, to the Knowledge of Seller, the other
Person(s) a party thereto.  Except as expressly set forth on such Schedule, (i)
Tioga (or, as of Closing, the Water Gathering Company) is not in default in any
material respect under any lease set forth on such Schedule, (ii) to the
Knowledge of Seller, no landlord is in default in any material respect under any
lease set forth on such Schedule, (iii) no event has occurred which constitutes
a default in any material respect or, with lapse of time or giving of notice or
both, would constitute a default in any material respect under any of the leases
set forth on such Schedule and (iv) the leasehold interest

21



--------------------------------------------------------------------------------

 

in each such lease set forth on such Schedule is held by Tioga (or, as of
Closing, the Water Gathering Company) free and clear of all Liens except for the
Permitted Liens and the terms of such lease.

(c)Set forth on Schedule 3.8(c), Part 1, Schedule 3.8(c), Part 2 and Schedule
3.8(c), Part 3 is a true and complete list of all Water Gathering Easements that
are material or necessary to the operation and conduct of the Water Gathering
Business.  Tioga has provided Buyer with true and complete copies of the
documents creating such Easements, and any amendments thereto.  Each Easement
set forth on such Schedules is a legal, valid and binding obligation of Tioga
(or, as of Closing, the Water Gathering Company), and, to the Knowledge of
Seller, the other Person(s) a party thereto.  Except as set expressly forth on
such Schedules, and excluding any matter that may arise as a result of or in
connection with the execution of the Reorganization Documents, (i) Tioga (or, as
of Closing, the Water Gathering Company) is not in default in any material
respect under any Easement set forth on any of such Schedules, (ii) to the
Knowledge of Seller, no owner of the Real Property burdened by any Easement set
forth on any of such Schedules is in default in any material respect under any
such Easement, (iii) no event has occurred which constitutes a default in any
material respect or, with lapse of time or giving of notice or both, would
constitute a default in any material respect under any of the Easements set
forth on any of such Schedules, and (iv) Tioga’s (or, as of Closing, the Water
Gathering Company’s) interest in any such Easement set forth on any of such
Schedules is held by Tioga (or, as of Closing, the Water Gathering Company) free
and clear of all Liens except for the Permitted Liens and the terms of such
Easement.

(d)Except as set forth on Schedule 3.8(d), neither Tioga nor the Water Gathering
Company is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Real Property
relating to the Water Gathering Business, or any interest therein.

(e)Except as set forth on Schedule 3.8(e), the Easements granted to Tioga (or,
as of Closing, the Water Gathering Company) that cover the Water Gathering
System, together with any Water Gathering Real Property related to the Water
Gathering System, establish a continuous right of way for the Water Gathering
System, and the Water Gathering System and the buildings and improvements used
in connection therewith are located entirely on Real Property held by Tioga (or,
as of Closing, the Water Gathering Company) in connection with the Water
Gathering Business, in each case, in all material respects.

(f)No member of the Seller Group has received any written notice of any eminent
domain Proceeding or taking, nor, to the Knowledge of Seller, is any such
Proceeding or taking contemplated with respect to all or any material portion of
the Water Gathering Real Property.

(g)Except as set forth on Schedule 3.8(g), no member of the Seller Group other
than Tioga or the Water Gathering Company owns or leases any real property or
Easements that constitutes part of the Water Gathering Business or that is
necessary in connection with the ownership or operation thereof.

22



--------------------------------------------------------------------------------

 

(h)Other than the assets associated with the Operations Services, the Water
Gathering Assets constitute all of the assets, rights and properties, tangible
or intangible, real or personal, that are used or necessary for use in
connection with the operation of the Water Gathering Business as currently
operated.

(i)None of the assets retained by Seller or the Summit Companies as part of the
Operations Services (other than the vehicles) are physically located on any
Water Gathering Real Property, Water Gathering Personal Property, Water
Gathering Easement or the Water Gathering System.

3.9Personal Property

.  

(a) Schedule 3.9(a) lists all compressor stations, above-ground facilities and
other equipment (other than (x) the individual components of any such compressor
stations, above-ground facilities or other equipment, or (y) any installed
pipeline) owned or leased by Tioga (or, as of Closing, the Water Gathering
Company) or used or held for use by Tioga (or, as of the Closing, the Water
Gathering Company) in each case, in the conduct of the Water Gathering Business
valued above $100,000.  Tioga (or, as of Closing, the Water Gathering Company)
owns the Water Gathering Personal Property, free and clear of all Claims and
Liens, except for Permitted Liens.  

(b)To the Knowledge of Seller, as of the Execution Date, the Water Gathering
Personal Property does not require any material maintenance capital expenditures
in excess of the amounts set forth on Schedule 3.9(b), ordinary wear and tear
excepted, to be put into a condition that would permit normal operations in
accordance with Prudent Industry Practices.

3.10Purchase Orders

.  Schedule 3.10 sets forth a true and complete list as of the date hereof of
all open orders for the purchase of goods or services by Tioga (or, as of
Closing, the Water Gathering Company) in an amount in excess of $100,000
relating to the Water Gathering Business.  As of the Execution Date, there are
no other open orders for goods or services by Tioga other than (a) as set forth
in Schedule 3.10 or (b) prior to the Reorganization Transactions, relating to
the Hydrocarbon Gathering Business.

3.11Regulatory Status

.

(a)The Water Gathering Company and Tioga (with respect to the Water Gathering
Business and any other business of Tioga other than the Hydrocarbon Gathering
Business) are not currently regulated by the Federal Energy Regulatory
Commission as a “natural gas company” under the Natural Gas Act or as a “public
utility,” “public service company,” or similar designation(s) by any state
public service commission or as a “holding company” or similar designation of
such regulated entity or by the Department of Transportation under the Pipeline
and Hazardous Materials Safety Administration Rules on Pipeline Integrity
Management.  Without limiting the foregoing, the rates charged by Tioga (with
respect to the Water Gathering Business and any other business of Tioga other
than the Hydrocarbon Gathering Business) or the Water Gathering Company are not
currently regulated by the Federal Energy Regulatory Commission under the
Interstate Commerce Act or the Natural Gas Policy Act of 1978.  The transfer of
the

23



--------------------------------------------------------------------------------

 

Equity Interests of the Water Gathering Company as contemplated by this
Agreement does not require the approval of the North Dakota Public Service
Commission.

(b)No rate refunds, rebates, offsets or like obligations are accrued or owed by
Tioga or the Water Gathering Company to the North Dakota Public Service
Commission with respect to services related to the Water Gathering Business or
the Water Gathering Assets.

3.12Environmental Matters

.  Except as set forth in Schedule 3.12:

(a)Tioga is, and since April 16, 2014, has been, and the Water Gathering Company
since its date of formation has been, with respect to the Water Gathering
Business and any other business of Tioga (other than the Hydrocarbon Gathering
Business), in compliance with all applicable Environmental Laws in all material
respects, including timely possessing and complying in all material respects
with the terms and conditions of all Environmental Permits;

(b)(i) No member of the Seller Group has (and, to the Knowledge of Seller, no
predecessor in the Water Gathering Business has) received from any Governmental
Authority any written notice of violation of, alleged violation of,
non-compliance with, or liability or potential or alleged liability pursuant to,
any Environmental Law involving the operations of the Water Gathering System or
any other Water Gathering Assets or any other Assets of Tioga (other than the
Hydrocarbon Gathering Assets) other than notices with respect to matters that
have been resolved to the satisfaction of any relevant Governmental Authority
and for which the Water Gathering Company has no further obligations outstanding
and (ii) none of Tioga (other than with respect to the Hydrocarbon Gathering
Business, if applicable), the Water Gathering Company or the Water Gathering
System or any other Water Gathering Asset is subject to any outstanding
governmental order, “consent order” or other agreement;

(c)Since April 16, 2014, there has been no material Release, discharge or
disposal of Hazardous Materials by Tioga, the Water Gathering Company or any
member of the Seller Group on or from any Water Gathering Real Property held by
Tioga or the Water Gathering Company in violation of any Environmental Laws or
in a manner that could reasonably be expected to give rise to a material
remedial or corrective action obligation pursuant to Environmental Laws; and

(d)Seller has made available for inspection by Buyer copies of (i) all
environmental assessment and audit reports and other material environmental
studies and (ii) all Environmental Permits, in each case, relating to the Water
Gathering Real Property held by Tioga (or, as of Closing, the Water Gathering
Company) or involving the Water Gathering Business and that are in the
possession of any member of the Seller Group.

3.13Taxes

.  Except as set forth on Schedule 3.13:

(a)All Tax Returns required to be filed by Tioga (other than with respect to the
Hydrocarbon Gathering Business) or the Water Gathering Company have been duly
and timely filed.  Each such Tax Return is true, correct and complete in all
material respects.  All Taxes required to be paid by or with respect to Tioga
(other than with respect to the Hydrocarbon Gathering Business) or the Water
Gathering Company (whether or not shown on any Tax Return) have been paid in
full.  Since December 31, 2017, neither Tioga (other than with respect to the

24



--------------------------------------------------------------------------------

 

Hydrocarbon Gathering Business) nor the Hydrocarbon Gathering Company has
incurred any liability for Taxes outside the ordinary course of business or
otherwise inconsistent with past custom and practice.  All withholding Tax
requirements imposed on Tioga (other than with respect to the Hydrocarbon
Gathering Business) or the Water Gathering Company have been satisfied in all
material respects.  Since January 1, 2017, no claim has been made by a Taxing
Authority in a jurisdiction where Tioga or the Water Gathering Company does not
file a Tax Return that such entity is or may be subject to taxation by that
jurisdiction.  There are no Liens (other than statutory Liens for Taxes that are
not yet due and payable) on any of the Water Gathering Assets of Tioga or the
Water Gathering Company that arose in connection with any failure (or alleged
failure) to pay any Tax.

(b)There is not in force any extension of time with respect to the due date for
the filing of any Tax Return of Tioga (other than with respect to the
Hydrocarbon Gathering Business) or the Water Gathering Company or any waiver or
agreement for any extension of time for the assessment or payment of any Tax by
Tioga (other than with respect to the Hydrocarbon Gathering Business) or the
Water Gathering Company.  There is no Tax Claim pending or threatened against,
or with respect to, Tioga (other than with respect to the Hydrocarbon Gathering
Business) or the Water Gathering Company.  No deficiencies for Taxes with
respect to Tioga (other than with respect to the Hydrocarbon Gathering Business)
or the Water Gathering Company have been claimed, proposed or assessed by any
Taxing Authority that have not been resolved.

(c)Neither Tioga nor the Water Gathering Company is a party to or bound by any
Tax allocation, sharing or indemnity agreements or arrangements (excluding, for
the avoidance of doubt, any customary provisions contained in commercial
agreements or contracts that are not primarily related to Taxes).  Neither Tioga
nor the Water Gathering Company is liable for the Taxes of any other Person
(other than Tioga, the Water Gathering Company or the Hydrocarbon Gathering
Company) (i) by virtue of Treasury Regulation Section 1.1502-6 or any similar
provision of state, local or foreign applicable Law, (ii) as a transferee or
successor, or (iii) by Contract (excluding, for the avoidance of doubt, any
customary provisions contained in commercial agreements or contracts that are
not primarily related to Taxes).

(d)Neither Tioga nor the Water Gathering Company has made an election to change
its default entity classification under Treasury Regulation Section
301.7701-3.  Each of Tioga and the Water Gathering Company is a disregarded
entity for U.S. federal income Tax purposes.

(e)Neither Tioga nor the Water Gathering Company has been a party to a
transaction that is or is substantially similar to a “reportable transaction,”
as such term is defined in Treasury Regulations Section 1.6011-4(b)(1), or any
other transaction requiring disclosure under analogous provisions of state,
local or foreign Tax law.

(f)To the Knowledge of Seller, there are no Transfer Taxes due or owing in
connection with the transactions contemplated by this Agreement (including the
Reorganization Transactions).

25



--------------------------------------------------------------------------------

 

Notwithstanding any other provision to the contrary in this Agreement, the
representations and warranties in this Section 3.13 and Section 3.15 are the
only representations and warranties in this Agreement with respect to the Tax
matters of Tioga and the Water Gathering Company.

3.14Contracts

.

(a)Schedule 3.14 contains a true and complete listing of each of the following
Contracts to which Tioga (or, as of Closing, the Water Gathering Company) is a
party that relate to the Water Gathering Business (the Contracts listed in
Schedule 3.14, other than the Financing Documents, being “Water Gathering
Material Contracts”):

(i)each water purchase and sale, gathering, transportation, treating, processing
or similar Contract and any Contract for the provision of services relating to
gathering, collection, processing, treating or transportation of water involving
annual expenditures or revenues in excess of $50,000;

(ii)each Contract that constitutes a pipeline interconnect or facility operating
agreement;

(iii)each Contract involving a remaining commitment to pay capital expenditures
in excess of $50,000 in the aggregate;

(iv)each Contract for lease of personal property or Real Property involving
aggregate payments in excess of $50,000 in any future calendar year;

(v)each Contract between Seller or an Affiliate of Seller (other than Tioga or
the Water Gathering Company), on the one hand, and Tioga or the Water Gathering
Company, on the other hand, which will survive the Closing;

(vi)each partnership or joint venture agreement;

(vii)each agreement relating to the acquisition or disposition of any business
(whether by merger, sale of stock, sale of Water Gathering Assets, or otherwise)
or granting to any Person a right of first refusal, first offer or right to
purchase any of the Water Gathering Assets material to the conduct of the Water
Gathering Business;

(viii)each Contract that provides for a limit on the ability of the Water
Gathering Company or any of its Affiliates to compete in any line of business or
in any geographic area during any period of time after the Closing;

(ix)each Contract evidencing Indebtedness, whether secured or unsecured,
including all loan agreements, line of credit agreements, indentures, mortgages,
promissory notes, agreements concerning long and short-term debt, together with
all security agreements or other lien documents related to or binding on the
Water Gathering Assets; and

(x)except for Contracts of the nature described in clauses (i) through (v)
above, each Contract involving aggregate payments or receipts in excess of
$50,000, in

26



--------------------------------------------------------------------------------

 

any future calendar year that cannot be terminated by Tioga (or, as of Closing,
the Water Gathering Company) upon 30 days’ or less notice without payment of a
penalty or other liability.

(b)True and complete copies of all Water Gathering Material Contracts have been
made available to Buyer.

(c)Each of the Water Gathering Material Contracts is in full force and effect in
all material respects and constitutes a legal, valid and binding obligation of
Tioga (or, as of Closing, the Water Gathering Company) and, to the Knowledge of
Seller, of the counterparties to such Water Gathering Material Contracts.
Neither Tioga (or, as of Closing, the Water Gathering Company) nor, to the
Knowledge of Seller, any counterparty thereto, is in (or has received written
notice or, to the Knowledge of Seller, oral notice, that it is in) default or
breach in any material respect (or has taken or failed to take any action such
that with notice, the passage of time or both it would be in default or breach
in any material respect) under the terms of any such Water Gathering Material
Contract.

(d)As of the Execution Date, Tioga is not a party to or bound by any Contract
that is not a Water Gathering Material Contract other than immaterial Contracts
or, prior to the Reorganization Transactions, those Contracts relating to the
Hydrocarbon Gathering Business.

3.15Employees and Plans

.  

(a)Neither Tioga nor the Water Gathering Company has, or has ever had, any
employees, independent contractors or consultants.

(b)Neither Tioga nor the Water Gathering Company currently or ever has
maintained or contributed to any Plan or been a participating employer in any
Plan.

3.16Transactions with Affiliates

.  Except as set forth on Schedule 3.16, neither Tioga nor the Water Gathering
Company is owed any amount from, and does not owe any amount to, guarantee any
amount owed by, have any Contracts with (excluding the Reorganization Documents)
or have any commitments to (excluding the Reorganization Documents) any
Affiliate, officer or director of Seller, Tioga or the Water Gathering Company
or any member of a family group of any of the foregoing.

3.17Broker’s Commissions

.  No member of the Seller Group has, directly or indirectly, entered into any
Contract with any Person that would obligate Tioga, the Water Gathering Company,
Buyer or Buyer’s Affiliates to pay any commission, brokerage fee or “finder’s
fee” in connection with the transactions contemplated herein.

3.18Records

.  The Records are located at the premises of the Water Gathering Company, have
been maintained in all material respects in accordance with applicable Law and
comprise in all material respects all of the books and records relating to the
ownership and operation of Tioga (with respect to the Water Gathering Business),
the Water Gathering Company, the Water Gathering Business and the Water
Gathering Assets.

27



--------------------------------------------------------------------------------

 

3.19Surety Bonds and Credit

.  Except as listed on Schedule 3.19, neither Tioga (other than with respect to
the Hydrocarbon Gathering Business), the Water Gathering Company nor any other
Person has any obligation to post any surety bond, letter of credit, guarantee
or other form of support (credit or otherwise) in respect of Tioga (other than
with respect to the Hydrocarbon Gathering Business), the Water Gathering Company
or the Water Gathering Business.  Except as listed on such Schedule, neither
Tioga (other than with respect to the Hydrocarbon Gathering Business), the Water
Gathering Company nor any other Person has any obligation to post any surety
bond, letter of credit, guarantee or other form of support (credit or otherwise)
in respect of Tioga or the Water Gathering Company.

3.20No Bankruptcy

.  There are no bankruptcy Proceedings pending against, being contemplated by
or, to the Knowledge of Seller, threatened against Tioga or the Water Gathering
Company.

3.21Financial Statements; No Undisclosed Material Liabilities; Indebtedness

.

(a)Seller has delivered to Buyer the following: (i) the unaudited balance sheet
and related unaudited income statements, statements of cash flows, and
statements of changes in members’ equity of Tioga for the year ended December
31, 2017 (collectively, the “Year End Financial Statements”) and (ii) the
unaudited balance sheet and related unaudited income statements, statements of
cash flows, and statements of changes in members’ equity of Tioga (for the
twelve-month period ended December 31, 2018) (the “Interim Financial
Statements”).  The Year End Financial Statements and the Interim Financial
Statements are hereinafter referred to, collectively, as the “Financial
Statements”.  

(b)The Financial Statements have been prepared in accordance with GAAP (except
that the Financial Statements shall not contain any notes) and are consistent
with the books and records of Tioga.  Each of the balance sheets included in the
Financial Statements (including any related notes and schedules) fairly presents
in all material respects the financial position of Tioga, as of, and for the
periods ended on, the respective dates thereof, and each of the income
statements, statements of cash flows and statements of changes in members’
equity included in the Financial Statements (including any related notes and
schedules) fairly presents in all material respects the results of operations,
cash flows and changes in members’ equity, as the case may be, of Tioga for the
periods set forth therein, in each case, in accordance with GAAP, subject, in
the case of the Interim Financial Statements, to normal year-end adjustments and
accruals and the absence of notes or other textual disclosures required under
GAAP none of which are reasonably expected to be material in nature or amount.

(c)Except as listed on Schedule 3.21, there are no liabilities of Tioga (with
respect to the Water Gathering Business or any other business of Tioga other
than the Hydrocarbon Gathering Business) or the Water Gathering Company or
related to the Water Gathering Assets or other Assets (other than the
Hydrocarbon Gathering Assets) of any kind (whether accrued or fixed, absolute or
contingent, matured or unmatured, determined or determinable or otherwise),
other than (i) liabilities that would not be required under GAAP to be
disclosed, reflected, reserved against or otherwise provided for in the
Financial Statements; and (ii) liabilities, other than Indebtedness under the
Financing Documents, incurred in the ordinary course of business consistent with
past practice since December 31, 2018.

28



--------------------------------------------------------------------------------

 

(d)Neither Tioga nor the Water Gathering Company has any Indebtedness, except as
provided in the Financing Documents which will be terminated at or prior to
Closing.

3.22Insurance

.  Schedule 3.22 sets forth a list of each insurance policy maintained by Tioga
or by Seller or any of their Affiliates on behalf of Tioga (with respect to the
Water Gathering Business or any other business of Tioga other than the
Hydrocarbon Gathering Business) or the Water Gathering Company.  Except as set
forth in Schedule 3.22, there is no claim pending under any such insurance
policy with respect to the Water Gathering Business or the Water Gathering
Assets or any other Asset of Tioga (other than any Hydrocarbon Gathering Asset),
and none of Seller, Tioga or any of their respective Affiliates has received
written notice of cancellation of any such insurance policy.  Neither Tioga nor
any of its Affiliates has received any written notice from any insurer or
reinsurer of any reservation of rights with respect to pending or paid claims.

3.23Bank Accounts

.  Schedule 3.23 contains a list of (a) all banks or other financial
institutions with which Tioga or the Water Gathering Company has an account,
showing the type and account number of each such account, and the names of the
persons authorized as signatories thereon or to act or deal in connection
therewith and (b) all valid powers of attorney issued by Tioga or the Water
Gathering Company that remain in effect.

3.24Imbalances

. Except for the produced water imbalances reflected on Schedule 3.24, and for
normal and customary water gathering imbalances occurring after the dates set
forth on such Schedule, as of the date of this Agreement, there do not exist any
material produced water imbalances (i) under any Water Gathering Material
Contract or (ii) for which Tioga, the Water Gathering Company or any of their
Affiliates has received a quantity of produced water prior to the date of this
Agreement for which Tioga, the Water Gathering Company or any of its Affiliates
will have a duty to deliver an equivalent amount of produced water after the
Closing.

3.25Preferential Purchase Rights

.  Except as set forth on Schedule 3.25, no Person has a preferential right to
purchase any of the Water Gathering Assets that would be triggered by the
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents.

3.26Unrelated Activities and Liabilities

.  

(a)Neither Tioga nor the Water Gathering Company has engaged in any business
other than the ownership, development, operation, maintenance, expansion,
construction, commissioning and decommissioning of, and acquisition of, the
Water Gathering Assets (and, with respect to Tioga, the Hydrocarbon Gathering
Assets) and the provision of services in connection therewith.

(b)Each of Tioga and the Water Gathering Company (i) does not own any assets
that are not Water Gathering Assets (other than, with respect to Tioga prior to
the Reorganization Transactions, the Hydrocarbon Gathering Assets) and (ii) has
not assumed any liabilities unrelated to the Water Gathering Assets (other than,
with respect to Tioga, the Hydrocarbon Gathering Assets).

(c)Neither Tioga nor the Water Gathering Company own any Fiberspar inventory.

29



--------------------------------------------------------------------------------

 

3.27Absence of Changes

.  Except as reflected in the Interim Financial Statements, as set forth on
Schedule 3.27 or for the Reorganization Transactions, since September 30, 2018,
(a) the business of Tioga (other than with respect to the Hydrocarbon Gathering
Business) and the Water Gathering Company has been conducted in the ordinary
course in all material respects and in a manner materially consistent with past
practices to preserve substantially intact Tioga’s (other than with respect to
the Hydrocarbon Gathering Business) and the Water Gathering Company’s present
business organization, (b) Tioga (other than with respect to the Hydrocarbon
Gathering Business) and the Water Gathering Company have not acted or failed to
act in a manner that would be in violation of Section 6.11 (other than Sections
6.11(a)(iv), (v) and (vi)) (if the terms of Section 6.11 had been in effect as
of and after such dates), and (c) there has not been any event, occurrence or
development which has had a Material Adverse Effect.

3.28Use of Proceeds

.  Other than with respect to the payment of out-of-pocket expenses related to
this Agreement or the Hydrocarbon PSA, Seller shall use all of the proceeds
received hereunder for the payment of the Purchase Price for paying pre-existing
Indebtedness guaranteed by the Acquired Companies pursuant to the Financing
Documents.

Article IV
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer as of the date hereof, and if the
Closing occurs, as of the Closing (or, if a representation and warranty speaks
as of an earlier date, then made at the Closing as of such earlier date), as
follows:

4.1Organization; Good Standing

.  Seller is duly formed, validly existing and in good standing under the Laws
of its jurisdiction of formation.

4.2Authority

.  Seller has the requisite power and authority to execute and deliver this
Agreement and all Transaction Documents to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery by Seller of this
Agreement and the Transaction Documents to which it is a party, and the
performance by Seller of its obligations hereunder and thereunder have been duly
and validly authorized by all necessary limited liability company action.  This
Agreement and each of the Transaction Documents to which it is a party has been
duly and validly executed and delivered (or will be duly and validly executed
and delivered when required hereunder) by Seller and constitutes (or will
constitute when so executed and delivered) the legal, valid and binding
obligation of Seller enforceable against Seller in accordance with its terms and
conditions, except that the enforcement hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance,
arrangement or other similar Laws relating to or affecting the rights of
creditors generally, or by general equitable principles.

4.3Ownership of Equity Interests

.  The Tioga Company Interests and the Water Company Interests are owned
beneficially and of record by Seller, free and clear of all Liens other than
Liens to be released at Closing and those arising under state or federal
securities Laws and, as applicable, the Tioga LLC Agreement or the Water
Gathering Company LLC Agreement.  The Tioga Company Interests and the Water
Company Interests are duly authorized, validly issued, fully paid (to the extent
required by the Tioga LLC Agreement or the Water Gathering Company

30



--------------------------------------------------------------------------------

 

LLC Agreement, as applicable) and, subject to the Laws of the State of Delaware,
non-assessable (except as such non-assessability may be affected by Section
18-607 of the Delaware Limited Liability Company Act) and were not issued in
violation of any purchase option, call option, right of first refusal,
preemptive right or other similar right.

4.4No Conflicts; Consents and Approvals

.  The execution and delivery by Seller of this Agreement and each of the
Transaction Documents to which it is a party, and the performance by Seller of
its obligations under this Agreement and each such Transaction Document, do not:

(a)violate or result in a breach of the Charter Documents of Seller, Tioga or
the Water Gathering Company;

(b)violate or result in a default (in each case) in any material respect under
any Water Gathering Material Contract or any other material Contract to which
Seller or Tioga is a party or bound that relates to any other business of Tioga
other than the Hydrocarbon Gathering Business;

(c)violate or result in a breach of any Law applicable to Seller, Tioga or the
Water Gathering Company, except for such violations or breaches as would not be
material; or

(d)require any consent or approval of any Person, including any Governmental
Authority.

4.5Broker’s Commissions

.  Seller has not, directly or indirectly, entered into any Contract with any
Person that would obligate Tioga, the Water Gathering Company, Buyer or Buyer’s
Affiliates to pay any commission, brokerage fee or “finder’s fee” in connection
with the transactions contemplated herein.

4.6No Bankruptcy

.  There are no bankruptcy Proceedings pending against, being contemplated by
or, to the Knowledge of Seller, threatened against Seller.

4.7Legal Proceedings

. As of the date of this Agreement, there is no Proceeding pending or, to the
Knowledge of Seller, threatened, against Seller before or by any Governmental
Authority, which seeks a writ, judgment, order or decree restraining, enjoining
or otherwise prohibiting or making illegal any of the transactions contemplated
by this Agreement or which would adversely affect Seller’s ability to consummate
the transactions contemplated hereby.

Article V
REPRESENTATIONS AND WARRANTIES REGARDING BUYER

Buyer hereby represents and warrants to Seller as of the date hereof, and if the
Closing occurs, as of the Closing (or, if a representation and warranty speaks
as of an earlier date, then made at the Closing as of such earlier date), as
follows:

5.1Organization; Good Standing

. Buyer is a limited partnership duly formed, validly existing and in good
standing under the Laws of its jurisdiction of formation.

31



--------------------------------------------------------------------------------

 

5.2Authority

.  Buyer has all requisite organizational power and authority to enter into this
Agreement and the Transaction Documents to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby.  The execution and delivery by Buyer of this
Agreement and the Transaction Documents to which it is a party, and the
performance by Buyer of its obligations hereunder and thereunder, have been duly
and validly authorized by all necessary limited partnership action on behalf of
Buyer.  This Agreement and each of the Transaction Documents to which it is a
party has been duly and validly executed and delivered (or will be duly and
validly executed and delivered when required hereunder) by Buyer and constitutes
(or will constitute when so executed and delivered) the legal, valid and binding
obligation of Buyer enforceable against Buyer in accordance with its terms and
conditions except as the same may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, arrangement, moratorium or other similar
Laws relating to or affecting the rights of creditors generally or by general
equitable principles.

5.3No Conflicts; Consents and Approvals

. The execution and delivery by Buyer of this Agreement and each of the
Transaction Documents to which it is a party, and the performance by Buyer of
its obligations under this Agreement and each such Transaction Document, do not:

(a)violate or result in a breach of Buyer’s Charter Documents;

(b)violate or result in a default (in each case) in any material respect under
any material Contract to which Buyer is a party;

(c)violate or result in a breach of any Law applicable to Buyer, except for such
violations or breaches as would not be material; or

(d)require any consent or approval of any Person, including any Governmental
Authority.

5.4Legal Proceedings

. As of the date of this Agreement, there is no Proceeding pending or, to the
knowledge of Buyer, threatened, against Buyer before or by any Governmental
Authority, which seeks a writ, judgment, order or decree restraining, enjoining
or otherwise prohibiting or making illegal any of the transactions contemplated
by this Agreement or adversely affect Buyer’s ability to consummate the
transactions contemplated hereby.

5.5Acquisition as Investment

.  Buyer is acquiring the Tioga Company Interests and the Water Company
Interests for its own account as an investment without the present intent to
sell, transfer or otherwise distribute the same to any other Person in violation
of any state or federal securities Laws.  Buyer has made, independently and
without reliance on Seller (except to the extent that Buyer has relied on the
representations, warranties and covenants in this Agreement and the Transaction
Documents), its own analysis of the Tioga Company Interests, the Water Company
Interests, Tioga, the Water Gathering Company and the Water Gathering Assets for
the purpose of acquiring the Tioga Company Interests and the Water Company
Interests, and Buyer has had, or subject to Seller’s compliance with the access
rights granted to Buyer under this Agreement, will have reasonable and
sufficient access to documents, other information and materials as it considers
appropriate to make its evaluations.  Buyer acknowledges that the Tioga Company
Interests and the Water Company Interests are not registered pursuant to the
1933 Act

32



--------------------------------------------------------------------------------

 

and that none of the Tioga Company Interests or the Water Company Interests may
be transferred, except pursuant to an effective registration statement or an
applicable exemption from registration under the 1933 Act.  Buyer is an
“accredited investor” as defined under Rule 501 promulgated under the 1933 Act.

5.6Financial Resources

.  Buyer has, or will have on the Closing Date, sufficient cash on hand,
available lines of credit or other sources of immediately available funds to
enable it (a) to pay the Purchase Price and (b) to otherwise perform its
obligations under this Agreement.

5.7Opportunity for Independent Investigation

. Buyer is an experienced and knowledgeable investor in the United States.  In
connection with its decision to enter into this Agreement, Buyer has conducted
its own independent review and analysis of the Water Gathering Business and of
the Water Gathering Assets, liabilities, results of operations, financial
condition, technology and prospects of Tioga and the Water Gathering Company,
and acknowledges that Buyer has been provided access to personnel, properties,
premises and records of Seller, Tioga and the Water Gathering Company for such
purpose.  In entering into this Agreement, Buyer has relied solely upon the
representations, warranties and covenants contained herein and in the
Transaction Documents and upon its own investigation and analysis of Tioga, the
Water Gathering Company and the Water Gathering Business (such investigation and
analysis having been performed by Buyer), and Buyer:

(a)absent actual (but not constructive) fraud, acknowledges and agrees that it
has not been induced by and has not relied upon any Due Diligence Information,
representations, warranties or statements, whether oral or written, express or
implied, made by Seller, Tioga or the Water Gathering Company or any of their
respective Representatives, Affiliates or agents except for the representations,
warranties and covenants expressly set forth in this Agreement or in the
Transaction Documents;

(b)absent actual (but not constructive) fraud, acknowledges and agrees that,
except for the representations, warranties and covenants expressly set forth in
this Agreement or in the Transaction Documents, none of Seller, Tioga or the
Water Gathering Company or any of their respective Representatives, Affiliates
or agents makes or has made any representation or warranty, either express or
implied, as to the accuracy or completeness of any of the information provided
or made available to Buyer or its Representatives, Affiliates or agents,
including any information, document or material provided or made available, or
statements made, to Buyer (including its Representatives, Affiliates and agents)
during site or office visits, in any “data rooms,” management presentations or
supplemental due diligence information provided to Buyer (including its
Representatives, Affiliates and agents), in connection with discussions with
management or in any other form in expectation of the transactions contemplated
by this Agreement (collectively, the “Due Diligence Information”);

(c)acknowledges and agrees that, except for the representations, warranties and
covenants expressly set forth in this Agreement or in the Transaction Documents,
(i) the Due Diligence Information includes certain projections, estimates and
other forecasts and certain business plan information, (ii) there are
uncertainties inherent in attempting to make such projections, estimates and
other forecasts and plans and Buyer is aware of such uncertainties and (iii) 
Buyer is taking full responsibility for making its own evaluation of the
adequacy and accuracy

33



--------------------------------------------------------------------------------

 

of all projections, estimates and other forecasts and plans so furnished to it
and any use of or reliance by Buyer on such projections, estimates and other
forecasts and plans shall be at its sole risk; and

(d)agrees, to the fullest extent permitted by Law, and absent actual (but not
constructive) fraud, that none of Seller, Tioga or the Water Gathering Company
(except as expressly provided herein) or any of their respective
Representatives, Affiliates or agents shall have any liability or responsibility
whatsoever to Buyer or its Representatives, Affiliates or agents on any basis
(including in contract or tort, under federal or state securities Laws or
otherwise) resulting from the furnishing to Buyer, or from Buyer’s use of, any
Due Diligence Information, except for liability or responsibility for the
representations, warranties and covenants expressly set forth in this Agreement
or in the Transaction Documents.

5.8Broker’s Commissions

.  Buyer has not, directly or indirectly, entered into any Contract with any
Person that would obligate Seller or any of its Affiliates to pay any
commission, brokerage fee or “finder’s fee” in connection with the transactions
contemplated herein.

5.9No Knowledge of Breach

.  Except as set forth on Schedule 5.9, as of the Execution Date, Buyer has no
Knowledge of a breach of any of the representations and warranties of Seller in
each of: Section 3.5, Section 3.8 and Section 3.12, and, only to the extent
relating to Contracts to which Buyer or any of its Affiliates is a party,
Section 3.14 and Section 3.24.

Article VI
COVENANTS

6.1Indebtedness; Distributions; Contributions.

Notwithstanding anything in this Agreement to the contrary, at or prior to
Closing:

(a)Seller shall (or shall cause Tioga and the Water Gathering Company to)
deliver reasonable and customary evidence demonstrating the termination of any
guarantees and other agreements comprising the Financing Documents and the
release of all Liens on the Water Gathering Assets and/or on the Tioga Company
Interests and the Water Company Interests under the Financing Documents;

(b)Seller may cause Tioga or the Water Gathering Company to cause any accounts
payable and/or accounts receivable between Tioga or the Water Gathering Company,
on the one hand, and a Non-Company Affiliate, on the other hand, to be paid in
full;  

(c)Seller shall not cause Tioga or the Water Gathering Company to (and shall
cause Tioga and the Water Gathering Company to not) pay cash dividends and/or
make distributions or other payments of cash (other than the asset distributions
contemplated by the Reorganization Transactions), to Seller or its Affiliates,
except for cash payments by Tioga in respect of 31.8% of Tioga’s allocated share
of expenses with respect to (i) the salaries and benefits of field employees of
the Summit Companies performing work for Tioga and (ii) vehicles utilized by
such employees (which expenses shall not exceed $135,000 per calendar month on a
100% basis); and

34



--------------------------------------------------------------------------------

 

(d)Seller shall not make cash or other contributions to Tioga or the Water
Gathering Company, except for cash contributions required to pay expenses of
Tioga solely with respect to the Water Gathering Business or the Water Gathering
Company or, prior to the Reorganization Transactions, the Hydrocarbon Gathering
Business or the Hydrocarbon Gathering Company, in each case, that are incurred
in the ordinary course operation (consistent with past practices) of the Water
Gathering Business or the Hydrocarbon Gathering Business, as applicable, prior
to Closing.

6.2Tax Matters

.  

(a)Tax Returns.

(i)Seller shall cause to be prepared and filed the 2019 Texas franchise tax
report of the combined group of which Summit Midstream Partners, LP is the
reporting entity, which report shall include all items and activities of Tioga
and the Water Gathering Company through and including the day immediately
preceding the Closing Date.

(ii)With respect to any Tax Return that is required to be filed by Tioga or the
Water Gathering Company after the Closing Date with respect to a Pre-Effective
Date Period, Seller shall prepare or cause to be prepared such Tax Return.  With
respect to any Tax Return that is required to be filed by Tioga or the Water
Gathering Company prior to the Closing Date with respect to a Tax period that
begins after the Effective Date, Seller shall prepare or cause to be prepared
such Tax Return.  With respect to any Tax Return that is required to be filed by
Tioga or the Water Gathering Company after the Closing Date (other than the Tax
Return set forth in Section 6.2(a)(i)) with respect to a Tax period that begins
after the Effective Date and before the Closing Date, Buyer shall prepare or
cause to be prepared such Tax Return.  Tax Returns prepared by Seller pursuant
to this Section 6.2(a)(ii) (“Seller Tax Returns”) shall be prepared on a basis
consistent with past practice except to the extent otherwise provided in this
Agreement or otherwise required by applicable Laws.  Reasonably in advance of
(and, to the extent practicable, not less than 30 days prior to) the due date
(including extensions) of each such Seller Tax Return, Seller shall deliver a
copy of such Tax Return to Buyer for its review and reasonable comment, provided
that Buyer’s comments hereunder with respect to a Tax Return of Tioga shall not
extend to the Hydrocarbon Gathering Business.  Seller shall consider in good
faith any such comments received from Buyer reasonably in advance of (and, to
the extent practicable, not less than ten days prior to) the due date (including
extensions) for filing such Tax Return and shall deliver a final copy of such
Tax Return, as filed, to Buyer not later than such due date.  Seller shall cause
each such Tax Return required to be filed prior to the Closing Date to be timely
filed and shall timely pay or cause to be paid the Taxes shown due thereon.
Buyer shall cause each such Tax Return required to be filed by it pursuant to
this Section 6.2(a)(ii) to be timely filed and shall timely pay or cause to be
paid the Taxes shown due thereon; provided that not later than five days prior
to the due date for the payment of Taxes with respect to any such Tax Return,
Seller shall pay to Buyer the amount of any Seller Taxes owed with respect to
such Tax Return.  

(b)[Reserved.]

35



--------------------------------------------------------------------------------

 

(c)Seller and Buyer shall each be liable for and shall bear and pay, and
pursuant to Article X shall indemnify and hold the other Party harmless from and
against, 50% of any and all sales, use, stamp, transfer, conveyance,
registration or other similar Taxes imposed on the Reorganization Transactions
or the purchase and sale of the Tioga Company Interests and the Water Company
Interests pursuant to this Agreement (the “Transfer Taxes”).

(d)After Closing, each of Seller and Buyer shall (and shall cause their
respective Affiliates to):

(i)timely sign and deliver such certificates or forms as may be necessary or
appropriate to establish an exemption from (or otherwise reduce), or file Tax
Returns or other reports with respect to, Taxes described in Section 6.2(c);

(ii)assist the other party in preparing any Tax Returns which such other party
is responsible for preparing and filing in accordance with Section 6.2(a), and
in connection therewith, provide the other party with any necessary powers of
attorney;

(iii)cooperate fully in preparing for and defending any Tax Claims;

(iv)make available to the other and to any Taxing Authority as reasonably
requested all information, records, and documents relating to Taxes of Tioga and
the Water Gathering Company; and

(v)furnish the other with copies of all correspondence received from any Taxing
Authority in connection with any Tax Claim.

(e)No amended Tax Return with respect to a Pre-Effective Date Period or a
Pre-Closing Period shall be filed by or on behalf of Tioga or the Water
Gathering Company without the prior written consent of Seller (which consent
shall not be unreasonably withheld, conditioned or delayed).

(f)Seller and Buyer shall use commercially reasonable efforts to agree to an
allocation schedule of the Purchase Price (plus any other items that are
properly treated as consideration for U.S. federal income Tax purposes) among
the Water Gathering Company’s assets based on the relative fair market values of
the Water Gathering Company’s assets, in accordance with Section 1060 of the
Code and the Treasury Regulations promulgated thereunder within thirty (30) days
after the date that the Final Settlement Statement is finally determined
pursuant to Section 2.6 (the “Allocation Schedule”).  If Buyer and Seller are
unable to agree on an Allocation Schedule, each of Buyer and Seller shall use
its own allocation of the Purchase Price.  If Seller and Buyer reach an
agreement with respect to the Allocation Schedule, the Parties (x) shall use
commercially reasonable efforts to update the Allocation Schedule in a manner
consistent with Section 1060 of the Code following any adjustment to the
Purchase Price pursuant to this Agreement, (y) shall, and shall cause their
Affiliates to, report consistently with the Allocation Schedule, as adjusted, on
all Tax Returns, including Internal Revenue Service Form 8594, and neither
Seller nor Buyer shall take any position on any Tax Return that is inconsistent
with the Allocation Schedule, as adjusted, unless otherwise required by
applicable Laws, and (z) agree to promptly advise each other regarding the
existence of any Tax audit, controversy or litigation related to the Allocation
Schedule.  Notwithstanding anything in this Section 6.2(f) to the contrary,

36



--------------------------------------------------------------------------------

 

neither Party shall be unreasonably impeded in its ability and discretion to
negotiate, compromise and/or settle any Tax audit, claim or similar proceedings
in connection with any such allocation.

(g)The amount of any refunds of (i) Income Taxes of Tioga (other than with
respect to the Hydrocarbon Gathering Business) or the Water Gathering Company
for any Pre-Closing Period (other than any refund resulting from the carryback
of a net operating loss or other Tax attribute from a period beginning after the
Closing Date to a period ending on or prior to the Closing Date, which refund
shall be for the account of Buyer) and (ii) Non-Income Taxes of Tioga (other
than with respect to the Hydrocarbon Gathering Business) or the Water Gathering
Company for any Pre-Effective Date Period shall be for the account of
Seller.  The amount of any refunds of (x) Income Taxes of Tioga (other than with
respect to the Hydrocarbon Gathering Business) or the Water Gathering Company
for any Tax period beginning after the Closing Date and (y) Non-Income Taxes of
Tioga (other than with respect to the Hydrocarbon Gathering Business) or the
Water Gathering Company for any Tax period beginning after the Effective Date
shall be for the account of Buyer.  Each party shall forward, and shall cause
its Affiliates to forward, to the party entitled to receive a refund of Tax
pursuant to this Section 6.2(g) the amount of such refund within 30 days after
such refund is received, net of any reasonable third-party costs or expenses
incurred by such party or its Affiliates in procuring such refund.

6.3Public Announcements

. The Parties will maintain the confidentiality of this Agreement and its terms
except that any Party may disclose this Agreement or any of its terms to any of
the following if such Persons are advised of the confidentiality obligations of
such information and agree to maintain confidentiality with respect thereto: (a)
any Affiliate or Representative of such Party and (b) any potential lender to
such Party. Subject to the foregoing, the Parties will consult with each other
prior to issuing any press release or announcement to the general public of any
nature with respect to this Agreement or the transactions contemplated hereby
and shall not make or issue, or cause to be made or issued, any such press
release or announcement to the general public prior to such consultation and
without the prior written consent of the other Party (which consent will not be
unreasonably withheld or delayed) except to the extent, but only to such extent,
that, in the reasonable opinion of the Party issuing such press release or
announcement to the general public, such announcement or statement is required
by Law, any listing agreement with any securities exchange or any securities
exchange regulation, in which case the Party proposing to issue such press
release or announcement to the general public shall use its reasonable efforts
to consult in good faith with the other Party before issuing any such press
release or announcement to the general public and shall reasonably cooperate
with the other Party in good faith with respect to the timing, manner and
content of disclosure.

6.4Regulatory and Other Approvals

.  From the date of this Agreement until Closing:

(a)Each of Seller and Buyer shall cooperate in good faith and use commercially
reasonable efforts to obtain as promptly as practicable all consents and
approvals that Seller or Buyer is required to obtain in order to consummate the
transactions contemplated hereby (excluding, for the avoidance of doubt, the
Reorganization Transactions) prior to the Closing Date; provided that for
purposes of clarification, the obtaining of such consents and approvals shall
not be a condition to Closing; provided further, that Seller will send to the
holder of any preferential purchase right applicable to the Water Gathering
Assets that would be triggered by the transactions contemplated hereby, a
written notice in material compliance with the contractual provisions

37



--------------------------------------------------------------------------------

 

applicable to such preferential purchase right, seeking such holder’s waiver,
consent or approval to or in connection with the transactions contemplated
hereby within two Business Days of the date hereof.

(b)In connection with any filings with Governmental Authorities that are
applicable to the transactions contemplated hereby, Seller and Buyer shall
undertake promptly any and all actions required to complete lawfully the
transactions contemplated by this Agreement prior to the Closing Date.

(c)Each of Seller and Buyer shall provide prompt notification to the other when
it becomes aware that any consent or approval referred to in this Section 6.4 is
obtained, taken, made, given or denied, as applicable.

6.5Resignation and Removal

.  Notwithstanding anything in this Agreement to the contrary, effective
immediately following the Closing, Seller shall cause and accept the resignation
or removal of all managers, officers and/or directors on any board or operating,
management or other committee of Tioga and the Water Gathering Company.

6.6Removal of Name

.  As promptly as practicable, but in any case within 60 days after the Closing
Date, Buyer shall eliminate the name “Summit” and any variants thereof from the
Water Gathering Assets, and, except with respect to such grace period for
eliminating existing usage, shall have no right to use any logos, trademarks or
trade names belonging to Seller or any of its Affiliates.

6.7Termination of Agreements with Seller and Non-Company Affiliates

.  As of the date hereof, each of Tioga and the Water Gathering Company has
entered into a termination and release with Seller and each Non-Company
Affiliate with whom Tioga or the Water Gathering Company has an agreement or to
whom Tioga or the Water Gathering Company owes any obligation.

6.8Replacement of Insurance

.  Buyer acknowledges and agrees that, effective upon the Closing, all insurance
policies carried by or for the benefit of Seller or its Affiliates with respect
to Tioga, the Water Gathering Company, the Water Gathering Business or the Water
Gathering Assets shall be terminated or modified by Seller or its Affiliates to
exclude coverage of the Water Gathering Business and the Water Gathering Assets,
and, without limiting Buyer’s rights under Section 10.2, Buyer shall have no
rights thereunder or with respect thereto, including any rights to make claims
thereunder or with respect thereto.

6.9Further Assurances

.  Subject to the terms and conditions of this Agreement, at any time or from
time to time after the Closing, at any Party’s request and without further
consideration, the other Party shall (and in the case of Buyer, Buyer shall and
shall cause Tioga or the Water Gathering Company, as applicable, to) execute and
deliver to such Party such other instruments of sale, transfer, conveyance,
assignment and confirmation, provide such materials and information and take
such other actions as such Party may reasonably request in order to consummate
the transactions contemplated by this Agreement.  

6.10Casualty Loss

.  If, after the date hereof but prior to or on the Closing Date, any portion of
the Water Gathering Assets are destroyed by fire, explosion, hurricane, storm,
weather

38



--------------------------------------------------------------------------------

 

events, earthquake, act of God, civil unrest, or similar disorder, terrorist
acts, war, or any other hostilities or other casualty or is expropriated or
taken in condemnation or under right of eminent domain, whether or not fixed or
repaired or in any way remediated (each a “Casualty Loss”), Buyer and Seller
shall, subject to the satisfaction (or waiver) of the conditions to Closing set
forth in Article VII and Article VIII, nevertheless be required to proceed with
Closing.  To the extent Tioga, the Water Gathering Company, Seller or any of its
or their Affiliates are entitled to recovery under any insurance policy on
account of any Casualty Loss, Seller shall use its reasonable efforts to seek
(or cause any of its Affiliates to seek) recovery under such insurance policy
and shall pay to Buyer (if such recovery occurs prior to Closing) at Closing or
the Water Gathering Company (if such recovery occurs following Closing) promptly
following receipt of such recovery, any amounts recovered under such policy.

6.11Conduct of Business

.

(a)Seller covenants and agrees that, from and after the date hereof until the
earlier of the Closing or the termination of this Agreement, except (I) as
otherwise set forth in Schedule 6.11 or (II) with the prior written consent of
Buyer, Seller shall (and shall cause Tioga and the Water Gathering Company, as
applicable, to) with respect to the Water Gathering Business:

(i)operate in the usual and ordinary course of business consistent with past
practice;

(ii)use commercially reasonable efforts to maintain the Water Gathering Assets
in accordance with Prudent Industry Practices;

(iii)subject to Section 6.8, keep in full force and effect insurance applicable
to the Water Gathering Assets, Tioga, the Water Gathering Company and the Water
Gathering Business comparable in amount and scope of coverage to that currently
maintained;

(iv)keep and maintain accurate books, Records, and accounts in the usual and
ordinary course of business consistent with past practice;

(v)provide prompt written notice following receipt by Seller, Tioga, the Water
Gathering Company or any of their respective Affiliates of any written notice of
violation or alleged default or breach of any Law, Water Gathering Material
Contract or Permit by Tioga or the Water Gathering Company or related to the
Water Gathering Assets;

(vi)provide prompt written notice following receipt by Seller, Tioga, the Water
Gathering Company or any of their respective Affiliates of any Proceeding or
written Claim from any non-Affiliate third party relating to Tioga, the Water
Gathering Company or the Water Gathering Assets, seeking to restrain the
transactions contemplated by this Agreement or seeking substantial damages with
respect to the transactions contemplated by this Agreement; and

(vii)provide prompt written notice upon the occurrence of any Casualty Loss to
any of the Water Gathering Assets.

39



--------------------------------------------------------------------------------

 

(b)Except (I) as otherwise set forth in Schedule 6.11, (II) with the prior
written consent of Buyer or (III) for the Reorganization Transactions, from and
after the date hereof until the earlier of the Closing or the termination of
this Agreement:

(i)Seller shall not sell, transfer or otherwise dispose of, or grant any Lien
with respect to, the Tioga Company Interests or the Water Company Interests or
the Water Gathering Assets (other than Permitted Liens); and

(ii)Seller shall cause Tioga and the Water Gathering Company not to:

(A)enter into or adopt any Plan, any other equity based, incentive or deferred
compensation plan or arrangement or other fringe benefit plan, or any
consulting, employment, severance, bonus, termination or similar Contract with
any Person;

(B)hire any employees or consultants or become liable for any obligation with
respect to Seller’s or any of its Affiliates’ employees or consultants;

(C)make any loan to, or enter into any other transaction with, any manager,
director or officer of Tioga or the Water Gathering Company or any of their
respective Affiliates;

(D)(1) redeem, purchase or acquire, or offer to purchase or acquire any of the
Tioga Company Interests or the Water Company Interests, (2) effect any
reorganization or recapitalization of Tioga or the Water Gathering Company, (3)
split, combine or reclassify any of the Tioga Company Interests or the Water
Company Interests or (4) declare, set aside or pay any dividend or other
distribution, other than wholly in cash payable prior to Closing, in respect of
the Tioga Company Interests or the Water Company Interests;

(E)(1) offer, sell, transfer, issue, dispose of or grant, or authorize the
offering, sale, transfer, issuance, disposition or grant of, any Tioga Company
Interest or Water Company Interest or (2) grant, or authorize the grant of, any
Lien with respect to any Tioga Company Interest or Water Company Interest;

(F)acquire, directly or indirectly, (1) (whether by merger, consolidation, or
otherwise) an Equity Interest in any business or division of any Person or
(2) any material assets or properties (other than assets or properties relating
to the Hydrocarbon Gathering Business) other than the acquisition of assets from
suppliers or vendors in the ordinary course of business and consistent with past
practice;

(G)sell, lease, exchange, abandon or otherwise dispose of any of the Water
Gathering Assets, or grant any Lien, preferential purchase right

40



--------------------------------------------------------------------------------

 

or consent (other than Permitted Liens) with respect to any of the Water
Gathering Assets;

(H)adopt any amendments to the Tioga LLC Agreement, the Water Gathering Company
LLC Agreement or other organizational documents (whether by merger,
consolidation or otherwise);

(I)make any change in its method of accounting in effect on the date hereof,
except as may be required to comply with GAAP or under applicable Law;

(J)except as required in connection with an emergency to the extent such a
capital expenditure is required as a reasonable response thereto (and, in
Seller’s good faith judgment, the delay in seeking Buyer’s consent as required
by this Section 6.11 would adversely impact the effectiveness of any such
response), incur or commit to incur any capital expenditures (other than capital
expenditures in respect of the Hydrocarbon Gathering Business);

(K)adopt a plan of complete or partial liquidation or resolutions providing for
or authorizing a liquidation, dissolution, restructuring, recapitalization or
other reorganization;

(L)amend, modify, cancel, waive or assign any rights or obligations under, any
Water Gathering Material Contract, except as contemplated in the Side Letter;

(M)other than the Hydrocarbon PSA, enter into or assume (1) any Contract that
would constitute a Water Gathering Material Contract or (2) any other Contract
with any Person (other than Contracts that would constitute a Hydrocarbon
Gathering Material Contract under the Hydrocarbon PSA), other than arms’-length
Contracts entered into in the ordinary course of business with a non-Affiliate
third party consistent with past practice;

(N)borrow money other than under the Financing Documents which will be paid off,
terminated or released at or prior to Closing, or guarantee any debt or
obligations or any Person;

(O)make any regulatory filing with respect to the Water Gathering Business or
any other business of Tioga (other than the Hydrocarbon Gathering Business)
other than in the ordinary course of business;

(P)settle any Proceedings or Claims or otherwise waive any material right with
respect to the Assets (other than the Hydrocarbon Gathering Assets) or the Water
Gathering Business;

41



--------------------------------------------------------------------------------

 

(Q)make or change any material Tax election; settle or compromise any claim,
notice, audit report or assessment in respect of material Taxes; change any
annual Tax accounting period; adopt or change any material method of Tax
accounting; file any material Tax Return except in accordance with Section
6.2(a)(ii); amend any material Tax Return; enter into any Tax allocation
agreement, Tax sharing agreement, Tax indemnity agreement or closing agreement
relating to any material Tax; surrender any right to claim a material Tax
refund; or consent to any extension or waiver of the statute of limitations
period applicable to any material Tax claim or assessment, in each case, with
respect to the Water Gathering Business; or

(R)agree to do any of the foregoing.

6.12No Shop

.  From and after the date hereof until the earlier of Closing or the
termination of this Agreement (the “No Shop Period”), Seller shall (and shall
cause its Affiliates, Tioga and the Water Gathering Company to) immediately
cease and cause to be terminated any ongoing discussions or negotiations with
respect to the occurrence of any acquisition, directly or indirectly, from
Seller, Tioga or any of their Affiliates in one or a series of related
transactions, of Tioga, the Water Gathering Company or substantially all of the
Water Gathering Assets by purchase, merger, exchange, business combination or
otherwise by, or on behalf of, any Person other than Buyer (collectively, a
“Third Party Acquisition”) or any proposal reasonably likely to lead to a Third
Party Acquisition.  Further, during the No Shop Period, Seller shall not, and
shall not authorize or permit any of its Affiliates, Tioga, the Water Gathering
Company or any of its or their respective Representatives to directly or
indirectly solicit, participate in or initiate discussions (other than to
respond negatively), negotiations, inquiries, proposals or offers with or from
or provide any non-public information to any Person or group of Persons
concerning any Third Party Acquisition or any inquiry, proposal or offer which
may reasonably lead to a Third Party Acquisition.  During the No Shop Period,
Seller shall not (and shall cause its Affiliates, Tioga and the Water Gathering
Company not to) enter into any agreement, letter of intent, memorandum of
understanding, agreement in principle, acquisition agreement, merger agreement,
exchange agreement, option agreement, joint venture agreement, partnership
agreement or other agreement constituting or related to lead to, a Third Party
Acquisition or any proposal for a Third Party Acquisition.  Notwithstanding
anything in this Agreement to the contrary, nothing in this Section 6.12 shall
in any way restrict any of the Summit Companies or any of their respective
Representatives from consummating, or engaging in discussions or negotiations
with any third party with respect to, a Change of Control Transaction provided
that such Change of Control Transaction would not in any way relieve Seller or
Tioga of its obligations under this Agreement and the Transaction Documents.

6.13Reorganization Transactions

.  Prior to the Closing, Seller or Tioga, as applicable, shall cause the
following transactions in subsections (a) through (d) (the “Reorganization
Transactions”) to be consummated:

(a)the conveyance of the Water Gathering Assets from Tioga to the Water
Gathering Company pursuant to assignments, bill of sales and conveyances in the
forms attached hereto as Exhibits D-1, D-2 and D-3;

42



--------------------------------------------------------------------------------

 

(b)the conveyance of the Hydrocarbon Gathering Assets from Tioga to the
Hydrocarbon Gathering Company pursuant to assignments, bill of sales and
conveyances in the forms attached hereto as Exhibits E-1, E-2 and E-3;

(c)the grant of an Easement on the Hydrocarbon Gathering Real Property by the
Hydrocarbon Gathering Company to the Water Gathering Company pursuant to an
easement agreement in the form attached hereto as Exhibit F; and

(d)the filing of the foregoing documents in subsections (a) through (c) in the
applicable county records.

Seller shall provide to Buyer drafts of the Reorganization Documents prior to
the execution of the same for Buyer’s review and confirmation (which will not be
unreasonably withheld or delayed).  Thereafter, prior to Closing, Seller shall
provide to Buyer executed copies of the executed Reorganization Documents and
reasonable evidence of the filing thereof, as applicable, in the applicable
county records.

6.14Employees

.  Schedule 6.14 contains a list of all Available Employees and includes each
such employee’s job title or position.  From the Execution Date through Closing
(the “Employee Offer Period”), Seller shall make available to Buyer and its
Affiliates information regarding the base salary or hourly rate, as applicable,
of each Available Employee and provide Buyer and its Affiliates reasonable
access to the Available Employees for purposes of interviewing for employment
such Available Employees.  During the Employee Offer Period, Buyer or its
Affiliates may, but are not obligated to, make written offers of employment to
each Available Employee, with such offers providing such Available Employees at
least five days to either accept or reject such offers, with such offers
conditioned upon the occurrence of the Closing and effective as of the Closing,
and with such other terms as Buyer and its Affiliates may desire.  At the end of
the Employee Offer Period, Buyer will promptly provide Seller a list of all
Available Employees who received an offer of employment, including which
Available Employees have accepted or rejected an offer of employment and any
Available Employees who have time remaining to accept or reject an outstanding
offer of employment.  Any Available Employee who accepts an offer and actually
begins employment with Buyer or its Affiliates shall be referred to herein as a
“Transferred Employee”.  Seller shall retain all responsibility for payment of
all wages and benefits for each Available Employee who becomes a Transferred
Employee through the Closing, including, without limitation, any severance or
other compensation or benefits due any Transferred Employee.  The provisions of
this Section 6.14 are solely for the benefit of the respective Parties to this
Agreement and their Affiliates and nothing in this Section 6.14, express or
implied, shall confer upon any employee (or any dependent or beneficiary
thereof), any rights or remedies, including any right to continuance of
employment or any other service relationship with Buyer, Seller or any of their
Affiliates, or any right to compensation or benefits of any nature or kind
whatsoever under this Agreement.  Nothing in this Section 6.14, express or
implied, shall interfere with the right of Seller or Buyer or any of their
Affiliates to terminate the employment or other service relationship of any
employee at any time, or obligate Seller or Buyer or any of their Affiliates to
adopt, enter into or maintain any employee benefit plan or other compensatory
plan, program or arrangement at any time.  For the avoidance of doubt, for
purposes of this Section 6.14, Hess Corporation is deemed an Affiliate of Buyer.

43



--------------------------------------------------------------------------------

 

6.15Financial Statements

.  If financial statements of the Water Gathering Company or the business
relating thereto are or would be required under Regulation S-X to be filed with
the U.S. Securities and Exchange Commission (the “SEC”) or furnished to third
parties in connection with any public filing or private or public offering of
securities by Buyer or any of its Affiliates, Seller agrees that it shall, and
shall cause each of its Affiliates to, use its respective commercially
reasonable efforts to cooperate with Buyer’s efforts to prepare such financial
statements, including by (a) assisting Buyer and Buyer’s auditors in preparing
such financial statements, (b) if requested by Buyer, using commercially
reasonable efforts to cause Seller’s and its Affiliates’ independent auditors to
deliver customary “comfort letters” in connection with such public offering,
which comfort letters shall comply with the requirements of Public Company
Accounting Oversight Board AU Section 634 (or any successor thereto) and cover
such periods as are addressed by the applicable financial statements and (c) if
requested by Buyer, providing such other information as is reasonably requested
by Buyer or its applicable Affiliates, provided that such cooperation (i) will
be provided at reasonable times and without unreasonable disruption to Seller’s
and its Affiliates’ normal day-to-day activities, (ii) will not require Seller
or any of its Affiliates to waive any attorney-client privilege or to violate
any contractual obligation or any applicable Law and (iii) will not require any
financial statements or other financial information to be prepared other than to
the extent required by the rules and regulations of the SEC.  Buyer shall
promptly, upon request by Seller from time to time, reimburse Seller for all
reasonable, documented out-of-pocket costs incurred by Seller and its Affiliates
in connection with such cooperation.

Article VII
BUYER’S CONDITIONS TO CLOSING

The obligation of Buyer to consummate the Closing is subject to the fulfillment
of each of the following conditions (except to the extent waived in writing by
Buyer in its sole discretion):

7.1Representations and Warranties

.  The representations and warranties made by Seller in Article III and in
Article IV (disregarding all materiality and Material Adverse Effect
qualifications contained therein) (a) shall be true and correct on and as of the
Closing Date as though made on and as of the Closing Date (other than those
representations and warranties that speak to an earlier date) and (b) in the
case of representations and warranties that speak as to an earlier date, such
representations and warranties (disregarding all materiality and Material
Adverse Effect qualifications contained therein) shall be true and correct as of
such earlier date, except in the case of the foregoing clause (a) and
clause (b), for any representations and warranties other than Fundamental
Representations (which must be true and correct in all material respects), where
the failure to be true and correct would not have or reasonably be expected to
have a Material Adverse Effect and would not have or reasonably be expected to
have a material adverse effect on the ability of Seller to consummate the
transactions contemplated hereby.

7.2Performance

.  Seller and Tioga shall have performed and complied, in all material respects,
with the agreements, covenants and obligations required by this Agreement to be
performed or complied with by Seller or Tioga at or before the Closing.

7.3Officer’s Certificate

.  Seller shall have delivered to Buyer at the Closing an officer’s certificate,
dated as of the Closing Date, certifying as to the matters set forth in
Section 7.1 and Section 7.2.

44



--------------------------------------------------------------------------------

 

7.4Orders and Laws

.  There shall not be (a) any Law restraining, enjoining or otherwise
prohibiting or making illegal the consummation of the transactions contemplated
by this Agreement or (b) any Proceeding by a Person that is not an Affiliate of
any of the Parties seeking monetary damages in excess of $1,000,000 in
connection with the transactions contemplated hereby.

7.5Closing Deliverables

.  Seller shall have delivered, or be ready, willing and able to deliver, the
items required to be delivered by Seller pursuant to Section 2.4.

7.6Indebtedness; Distributions

.  Seller shall have fully complied (or be ready, willing and able to fully
comply) with its obligations under Section 6.1(a).

7.7Hydrocarbon PSA Closing

.  Each of the conditions precedent to the consummation of the closing under the
Hydrocarbon PSA has been satisfied by the parties thereto, and the parties
thereto are ready, willing and able to (and do) close the transactions
contemplated under the Hydrocarbon PSA immediately before the Closing of the
transactions contemplated hereby.

7.8Side Letter

.  The Side Letter shall remain in full force as to Tioga and shall not have
been revoked by Tioga.

Article VIII
SELLER’S CONDITIONS TO CLOSING

The obligation of Seller to consummate the Closing is subject to the fulfillment
of each of the following conditions (except to the extent waived in writing by
Seller in its sole discretion):

8.1Representations and Warranties

.  The representations and warranties made by Buyer in Article V (disregarding
all materiality qualifications contained therein) (a) shall be true and correct
on and as of the Closing Date as though made on and as of the Closing Date
(other than those representations and warranties that speak to an earlier date)
and (b) in the case of representations and warranties that speak as to an
earlier date, such representations and warranties (disregarding all materiality
qualifications contained therein) shall be true and correct as of such earlier
date, except in the case of the foregoing clause (a) and clause (b), for any
representations and warranties other than Fundamental Representations (which
must be true and correct in all material respects), where the failure to be true
and correct would not have or reasonably be expected to have a material adverse
effect on the ability of Buyer to consummate the transactions contemplated
hereby.

8.2Performance

.  Buyer shall have performed and complied, in all material respects, with the
agreements, covenants and obligations required by this Agreement to be so
performed or complied with by Buyer at or before the Closing.

8.3Officer’s Certificate

.  Buyer shall have delivered to Seller at the Closing a certificate of an
officer of Buyer, dated as of the Closing Date, certifying as to the matters set
forth in Section 8.1 and Section 8.2.

8.4Orders and Laws

.  There shall not be (a) any Law restraining, enjoining or otherwise
prohibiting or making illegal the consummation of the transactions contemplated
by this

45



--------------------------------------------------------------------------------

 

Agreement or (b) any Proceeding by a Person that is not an Affiliate of any of
the Parties seeking monetary damages in excess of $1,000,000 in connection with
the transactions contemplated hereby.

8.5Closing Deliverables

.  Buyer shall have delivered, or be ready, willing and able to deliver, the
items required to be delivered by Buyer pursuant to Section 2.5.

8.6Hydrocarbon PSA Closing

.  Each of the conditions precedent to the consummation of the closing under the
Hydrocarbon PSA has been satisfied by the parties thereto, and the parties
thereto are ready, willing and able to (and do) close the transactions
contemplated under the Hydrocarbon PSA immediately before the Closing of the
transactions contemplated hereby.

8.7Side Letter

.  The Side Letter shall remain in full force as to Tioga and shall not have
been revoked by Tioga.

Article IX
TERMINATION

9.1Right of Termination

.  Prior to Closing, this Agreement may be terminated:

(a)By written consent of Seller and Buyer;

(b)By Seller or Buyer if the Closing has not occurred before 90 days after the
date hereof (the “Outside Date”);

(c)By Seller or Buyer if consummation of the transactions contemplated by this
Agreement is enjoined, prohibited or otherwise restrained by the terms of any
Law;

(d)By Seller if satisfaction of any of the conditions in Article VIII on or
prior to the Outside Date is or becomes impossible (other than through failure
of Seller to comply with its obligations under this Agreement); or  

(e)By Buyer if satisfaction of any of the conditions in Article VII on or prior
to the Outside Date is or becomes impossible (other than through failure of
Buyer to comply with its obligations under this Agreement).

A Party shall not have the right to terminate this Agreement under Section
9.1(b), Section 9.1(d) or Section 9.1(e) if it is then in Willful Breach of this
Agreement.

9.2Effect of Termination

.

(a)If any Party terminates this Agreement pursuant to Section 9.1, all
obligations and liabilities of the Parties under this Agreement shall terminate
and become void and no Party shall have any further rights against the other
Parties by virtue of this Agreement for breach of any representation, warranty,
covenant or agreement, except as provided in Sections 9.2(b) and 9.2(c);
provided, however, that the terms of (and rights and obligations under) this
Section 9.2, Section 9.3, Article I, Article X and Article XI (other than
Section 11.3 and Section 11.12) shall remain in full force and effect and
survive any termination of this Agreement.  Upon

46



--------------------------------------------------------------------------------

 

the termination of this Agreement, Seller shall be free immediately to enjoy all
rights of ownership of Tioga, the Water Gathering Company, the Tioga Company
Interests, the Water Company Interests and the Water Gathering Assets and to
sell, transfer, encumber or otherwise dispose of the same to any Person without
any restriction under this Agreement.

(b)If at the time this Agreement is terminated pursuant to Section 9.1(b) or
Section 9.1(d) or Seller has the right to terminate this Agreement pursuant to
Section 9.1(b) or Section 9.1(d) and (in either case) Buyer is in Willful Breach
(or Hydrocarbon Buyer is in “Willful Breach” under the Hydrocarbon PSA and
Seller has elected to terminate the Hydrocarbon PSA), then Seller shall be
entitled to, at its option:

(i)terminate this Agreement and seek recovery of its damages up to an amount
equal to 10% of the Base Purchase Price; or

(ii)other than if Seller has the right to terminate this Agreement under Section
9.1(b) and Hydrocarbon Buyer is in Willful Breach under the Hydrocarbon PSA and
Seller has elected to terminate the Hydrocarbon PSA, seek specific performance
of this Agreement; provided that if Seller’s suit for specific performance
fails, with no further opportunity for appeal or Seller makes an irrevocable
election not to appeal, then at such time Seller shall have the right to elect
the recovery set forth in Section 9.2(b)(i).

(c)If at the time this Agreement is terminated pursuant to Section 9.1(b) or
Section 9.1(e) or Buyer has the right to terminate this Agreement pursuant to
Section 9.1(b) or Section 9.1(e) and (in either case) Seller is in Willful
Breach or is in “Willful Breach” under the Hydrocarbon PSA and Hydrocarbon Buyer
has elected to terminate the Hydrocarbon PSA, then Buyer shall be entitled to,
at its option:

(i)terminate this Agreement and seek recovery of its damages up to an amount
equal to 10% of the Base Purchase Price; or

(ii)other than if Buyer has the right to terminate this Agreement under Section
9.1(b) and Seller is in Willful Breach under the Hydrocarbon PSA and Hydrocarbon
Buyer has elected to terminate the Hydrocarbon PSA, seek specific performance of
this Agreement; provided that if Buyer’s suit for specific performance fails,
with no further opportunity for appeal or Buyer makes an irrevocable election
not to appeal, then at such time Buyer shall have the right to elect the
recovery set forth in Section 9.2(c)(i).

9.3Return of Documentation

.  Upon termination of this Agreement, Buyer shall return to Seller all original
(and destroy all copies of) title, engineering, geological and geophysical data,
environmental assessments and reports, maps and other information furnished by
or on behalf of Seller to Buyer or prepared by or on behalf of Buyer in
connection with its due diligence investigation of Tioga, the Water Gathering
Company, the Tioga Company Interests, the Water Company Interests and the Water
Gathering Assets, and an officer of Buyer shall certify same to Seller in
writing.

9.4Confidentiality

.  The Confidentiality Agreement between Summit Midstream Partners, LP and Hess
Infrastructure Partners LP dated November 12, 2018 (the “Confidentiality

47



--------------------------------------------------------------------------------

 

Agreement”) shall terminate on the Closing Date unless this Agreement is
terminated pursuant to Article IX, in which case the Confidentiality Agreement
shall remain in full force and effect.

Article X
LIMITATIONS ON LIABILITY, WAIVERS AND ARBITRATION

10.1Survival of Representations, Warranties and Agreements

.  The representations and warranties of Seller and Buyer set forth in this
Agreement and the right of an indemnified Person to assert any Claim for
indemnification related thereto or for any other Loss pursuant to this Article X
shall survive Closing for 12 months, after which applicable date and time no
Claims for indemnification may be asserted, regardless of when such right arose;
provided that, notwithstanding the foregoing, the representations and warranties
set forth in (a) Sections 3.1, 3.2, 3.3, 3.4(a), 3.16, 4.1, 4.2, 4.3, 4.4(a),
5.1, 5.2, 5.6 and 5.7 (the “Fundamental Representations”) shall survive the
Closing indefinitely, (b) the representations and warranties in Section 3.12
shall survive the Closing for two years, (c) the representations and warranties
in Sections 3.13, 3.17, 4.5 and 5.8 shall survive the Closing until 60 days
following the expiration of the applicable statute of limitations, including any
extension thereof, with respect to the particular matter that is the subject
matter thereof, and (d) each of the representations and warranties in Section
5.9 shall survive the Closing until the expiration of the survival period of the
applicable representation and warranty of Seller that is the subject
thereof.  The covenants and agreements (other than the covenants and agreements
contained in Section 6.2) of the Parties contained in this Agreement shall
survive the Closing in accordance with their terms; provided, that the covenants
and agreements contained in Section 6.2 shall survive the Closing until 60 days
following the expiration of the applicable statute of limitations, including any
extension thereof; provided further, that the right of any Party to make a claim
for breach of any covenant of a Party that is to be performed or satisfied on or
prior to the Closing shall survive until the first anniversary of the Closing
Date.  Seller’s indemnification obligations with respect to (i) Section 10.2(d)
shall survive the Closing until 60 days following the expiration of the
applicable statute of limitations, including any extension thereof, with respect
to the particular matter that is the subject matter thereof, (ii) Sections
10.2(f), 10.2(g), 10.2(h) and 10.2(i) shall survive the Closing for two years
and (iii) Section 10.2(e) shall survive Closing indefinitely.

10.2Indemnification of Buyer, Tioga and the Water Gathering Company by Seller

.  Subject to the limitations on recourse and recovery set forth in this
Article X, from and after the Closing, Seller will indemnify, defend and hold
harmless Buyer, Tioga, the Water Gathering Company and their respective
Affiliates from and against any and all Losses imposed upon or incurred after
the Closing in connection with, arising out of or resulting from:

(a)the inaccuracy or breach of any representation or warranty made by Seller in
Article III or in the certificate delivered by Seller pursuant to Section 7.3
(each such inaccuracy or breach, a “Company Warranty Breach”);

(b)the inaccuracy or breach of any representation or warranty made by Seller in
Article IV or in the certificate delivered by Seller pursuant to Section 7.3
(each such inaccuracy or breach, a “Seller Warranty Breach”);

48



--------------------------------------------------------------------------------

 

(c)any nonfulfillment or breach by Seller, Tioga or the Water Gathering Company
of any covenant or agreement made by Seller, Tioga or the Water Gathering
Company under this Agreement;

(d)any and all Seller Taxes;

(e)the Special Liabilities;

(f)all Claims asserted by any employee of Seller or its Affiliates or any other
Person for illness, personal injury or death relating or attributable to the
ownership or operation of the Assets prior to the Closing;

(g)any offsite waste disposal (including the disposal of any Hazardous
Materials) to properties other than the Assets occurring prior to the Closing;

(h)any criminal (but not civil) liabilities, including criminal (but not civil)
fines, sanctions or penalties, imposed or assessed as a result of the ownership,
operation or use of the Water Gathering Assets prior to the Closing; and

(i)the Willful Misconduct of Tioga, the Water Gathering Company or any of their
Affiliates with respect to operation of the Water Gathering Assets prior to
Closing;

provided that solely for purposes of determining the amount of any Losses under
subsections (a) and (b) above, any qualification or exception contained therein
relating to materiality (including Material Adverse Effect) shall be
disregarded.

10.3Indemnification of Seller by Buyer

.  Subject to the limitations on recourse and recovery set forth in this
Article X, from and after the Closing, Buyer shall indemnify, defend and hold
harmless Seller and its Affiliates from and against any and all Losses imposed
upon or incurred after the Closing in connection with, arising out of or
resulting from:

(a)the inaccuracy or breach of any representation or warranty made by Buyer in
Article V or in the certificate delivered by Buyer pursuant to Section 8.3 (each
such inaccuracy or breach, a “Buyer Warranty Breach”);

(b)any nonfulfillment or breach by Buyer of any covenant or agreement made by
Buyer under this Agreement; and

(c)any and all liabilities associated with Tioga or the Water Gathering Business
(except to the extent Seller as of such time has an indemnity obligation to
Buyer with respect thereto);

provided that solely for purposes of determining the amount of any Losses under
subsection (a) above, any qualification or exception contained therein relating
to materiality (including Material Adverse Effect) shall be disregarded.

10.4Limitations

.

49



--------------------------------------------------------------------------------

 

(a)Except for a Warranty Breach with respect to a Fundamental Representation or
Sections 3.13, 3.17, 4.5, or 5.8, if any Claim for indemnification by Buyer,
Tioga, the Water Gathering Company and their respective Affiliates or Seller
relating to any Warranty Breach that is subject to indemnification under
Sections 10.2(a), 10.2(b) or 10.3(a) results in aggregate Losses that do not
exceed $25,000 then such Losses shall not be deemed to be Losses under this
Agreement and shall not be eligible for indemnification under this Article X.

(b)Except for a Company Warranty Breach or Seller Warranty Breach with respect
to a Fundamental Representation or Sections 3.13, 3.17 or 4.5, Buyer, Tioga and
the Water Gathering Company and their respective Affiliates shall be entitled to
be indemnified pursuant to Sections 10.2(a) or 10.2(b) for Losses incurred for
any Company Warranty Breach or Seller Warranty Breach (excluding any item or
Loss below the threshold listed in Section 10.4(a)) only if and to the extent
that the aggregate amount of all such Losses exceeds 1% of the Base Purchase
Price, subject to the other limitations on recovery and recourse set forth in
this Agreement.

(c)Except for a Company Warranty Breach or Seller Warranty Breach with respect
to a Fundamental Representation or Sections 3.13, 3.17 or 4.5, Seller’s
liability under Sections 10.2(a) and 10.2(b) will be limited, in the aggregate,
to 15% of the sum of (i) the Base Purchase Price plus (ii) the difference
between (A) the “Base Purchase Price” under the Hydrocarbon PSA minus (B) the
aggregate amounts paid by Seller under Sections 10.2(a) and 10.2(b) of the
Hydrocarbon PSA.  Under no circumstance will Seller’s liability for any Losses
under Section 10.2 (other than liability for Losses under Section 10.2(a) for
breach of the representations and warranties in Section 3.13, Section 10.2(c)
for breach of the covenants and agreements in Section 6.2 or under Section
10.2(d) or Section 10.2(e)), including Losses with respect to a Fundamental
Representation or Sections 3.12, 3.17 or 4.5, exceed the value of the proceeds
received by Seller in the transactions contemplated by this Agreement.  Except
for a Company Warranty Breach or Seller Warranty Breach with respect to a
Fundamental Representation or Sections 3.13, 3.17 or 4.5, in no event shall
Seller’s aggregate liability under Sections 10.2(a) and 10.2(b) and Sections
10.2(a) and 10.2(b) of the Hydrocarbon PSA exceed, in the aggregate, 15% of the
sum of (x) the Base Purchase Price plus (y) the “Base Purchase Price” under the
Hydrocarbon PSA.

(d)No indemnifying Person shall be liable for any Losses that are subject to
indemnification under Sections 10.2 or 10.3 unless a written demand for
indemnification under this Agreement is delivered by the indemnified Person to
the indemnifying Person with respect thereto prior to 5:00 P.M. Central Time on
the final date pursuant to Section 10.1, to assert a Claim for indemnification
on the basis asserted in such written demand.  Notwithstanding the foregoing,
any Claim for indemnification under this Agreement that is brought prior to such
time will survive until such matter is resolved.

(e)Notwithstanding anything to the contrary contained in this Agreement, under
no circumstances shall any Party be entitled to double recovery under this
Agreement, and to the extent a Party is compensated for a matter through any
adjustment to the Base Purchase Price or any third party recovery or insurance
recovery actually received, such Party shall not have a separate right to
indemnification for such matter.

10.5Claims Procedures

.

50



--------------------------------------------------------------------------------

 

(a)Promptly after receipt by any indemnified Person of notice of the
commencement or assertion of any Claim or Proceeding by a non-Affiliate third
party or circumstances which, with the lapse of time, such indemnified Person
believes is likely to give rise to a Claim or Proceeding by a non-Affiliate
third party or of facts causing any indemnified Person to believe it has a Claim
for indemnification hereunder (an “Asserted Liability”), such indemnified Person
shall give written notice thereof (the “Claims Notice”) to the relevant
indemnifying Person as promptly as reasonably practicable under the
circumstances, provided that in any event, such indemnified Person shall give
the Claims Notice to the indemnifying Person no later than 20 days after
becoming aware of such Asserted Liability.  So long as the Claims Notice is
given within the applicable survival period set forth in Section 10.1, the
failure to so notify the indemnifying Person shall not relieve the indemnifying
Person of its obligations or liability hereunder, except to the extent such
failure shall have actually prejudiced the indemnifying Person.  The Claims
Notice shall describe the Asserted Liability in reasonable detail, shall
indicate the amount (estimated, if necessary) of the Loss that has been or may
be suffered, shall include a copy of all papers (if any) served with respect to
the Claim or Proceeding and shall identify the specific basis under this
Agreement for the Asserted Liability.  The indemnified Person and the
indemnifying Person agree to keep each other reasonably appraised of any
additional information obtained by such Person concerning any Asserted
Liability.

(b)As to an Asserted Liability arising from a non-Affiliate third party action,
the indemnifying Person shall be, subject to the limitations set forth in this
Section 10.5, entitled to assume control of and appoint lead counsel for such
defense only for so long as it conducts such defense with reasonable
diligence.  The indemnifying Person shall keep the indemnified Persons advised
of the status of such non-Affiliate third party action and the defense thereof
on a reasonably current basis and shall consider in good faith the
recommendations made by the indemnified Persons with respect thereto.  If the
indemnifying Person assumes the control of the defense of any non-Affiliate
third party action in accordance with the provisions of this Section 10.5, the
indemnified Person shall be entitled to participate in the defense of any such
non-Affiliate third party action and any applicable settlement thereof and to
employ, at its expense, separate counsel of its choice for such purpose, it
being understood, however, that the indemnifying Person shall continue to
control such defense or such settlement; provided that notwithstanding the
foregoing, the indemnifying Person shall pay the reasonable costs and expenses
of such defense (including reasonable attorneys’ fees and expenses) of the
indemnified Persons if (x) the indemnified Person’s outside counsel shall have
reasonably concluded and advised in writing (with a copy to the indemnifying
Person) that there are defenses available to such indemnified Person that are
different from or additional to those available to the indemnifying Person, or
(y) the indemnified Person’s outside counsel shall have advised in writing (with
a copy to the indemnifying Person) the indemnified Person that there is a
conflict of interest that would make it inappropriate under applicable standards
of professional conduct to have common counsel for the indemnifying Person and
the indemnified Person.  Notwithstanding the foregoing, the indemnifying Person
shall obtain the prior written consent of the indemnified Person before entering
into any settlement, compromise, admission or acknowledgement of the validity of
such Asserted Liability if the settlement requires an admission of guilt or
wrongdoing on the party of the indemnified Person, subjects the indemnified
Person to criminal liability or does not unconditionally release the indemnified
Person from all liabilities and obligations with respect to such Asserted
Liability or the settlement imposes injunctive or other equitable relief
against, or any continuing obligation or payment requirement on, the indemnified
Person.  If the indemnifying Person does not elect to

51



--------------------------------------------------------------------------------

 

assume control of the defense of such non-Affiliate third party action, then the
indemnified Person shall have the right to defend against such non-Affiliate
third party action at the sole cost and expense of the indemnifying Person, with
counsel of the indemnifying Person’s choosing (subject to the right of the
indemnifying Person to elect to control the defense of such non-Affiliate third
party action at any time prior to settlement or final determination
thereof).  Any settlement of such non-Affiliate third party action by the
indemnified Person shall require the consent of the indemnifying Person (which
shall not be unreasonably withheld, conditioned or delayed), unless the
settlement is solely for money damages and results in a final resolution.

(c)Each Party shall cooperate in the defense or prosecution of any Asserted
Liability arising from a non-Affiliate third party action and shall furnish or
cause to be furnished such records, information and testimony (subject to any
applicable confidentiality agreement), and attend such conferences, discovery
proceedings, hearings, trials or appeals as may be reasonably requested in
connection therewith.

10.6Waiver of Other Representations

.

(a)NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, ABSENT ACTUAL
(BUT NOT CONSTRUCTIVE) FRAUD, IT IS THE EXPLICIT INTENT OF EACH PARTY, AND THE
PARTIES HEREBY AGREE, THAT NEITHER SELLER, TIOGA NOR ANY OF THEIR AFFILIATES OR
THEIR RESPECTIVE REPRESENTATIVES HAS MADE OR IS MAKING ANY REPRESENTATION OR
WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING ANY IMPLIED
REPRESENTATION OR WARRANTY AS TO THE CONDITION, MERCHANTABILITY, USAGE,
SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH RESPECT TO THE TIOGA
COMPANY INTERESTS, THE WATER COMPANY INTERESTS, THE WATER GATHERING ASSETS,
TIOGA OR THE WATER GATHERING COMPANY, OR ANY PART THEREOF, EXCEPT THOSE
REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED IN ARTICLE III AND ARTICLE
IV.  

(b)EXCEPT THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY CONTAINED IN ARTICLE
III AND ARTICLE IV, ABSENT ACTUAL (BUT NOT CONSTRUCTIVE) FRAUD, SELLER’S TIOGA
COMPANY INTERESTS AND WATER COMPANY INTERESTS ARE BEING TRANSFERRED THROUGH THE
SALE OF THE TIOGA COMPANY INTERESTS AND THE WATER COMPANY INTERESTS “AS IS,
WHERE IS, WITH ALL FAULTS,” AND SELLER, TIOGA AND THEIR AFFILIATES AND THEIR
RESPECTIVE REPRESENTATIVES EXPRESSLY DISCLAIM ANY REPRESENTATIONS OR WARRANTIES
OF ANY KIND OR NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY
OF TIOGA, THE WATER GATHERING COMPANY AND THE WATER GATHERING ASSETS OR THE
PROSPECTS (FINANCIAL OR OTHERWISE), RISKS AND OTHER INCIDENTS OF TIOGA, THE
WATER GATHERING COMPANY AND THE WATER GATHERING ASSETS.

10.7Waiver of Remedies

.

52



--------------------------------------------------------------------------------

 

(a)Other than for instances of actual fraud or under the other Transaction
Documents and, without limiting the generality of the following with respect to
the liability of Seller, excluding any Claims between Tioga and the Water
Gathering Company, the Parties hereby agree that from and after Closing no Party
shall have any liability, and no Party nor any of their respective Affiliates
shall make any Claim, for any Loss or any other matter, under, relating to or
arising out of this Agreement (including breach of representation, warranty,
covenant or agreement) or any other Contract or other matter delivered pursuant
hereto, or the transactions contemplated hereby, whether based on contract,
tort, strict liability, other Laws or otherwise, except for a claim for
indemnification pursuant to Article X, and, in the case of Section 6.15, the
exercise of the right to enforce specific performance specified in Section
11.12.

(b)NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, EXCEPT IN THE
CASE OF ACTUAL FRAUD, NO PARTY NOR ANY OF ITS AFFILIATES SHALL BE LIABLE FOR THE
FOLLOWING (“NON-REIMBURSABLE DAMAGES”): SPECIAL, PUNITIVE, EXEMPLARY,
INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES (INCLUDING ANY DAMAGES ON ACCOUNT
OF LOST PROFITS OR OPPORTUNITIES, OR LOST OR DELAYED BUSINESS BASED ON VALUATION
METHODOLOGIES ASCRIBING A DECREASE IN VALUE TO TIOGA OR THE WATER GATHERING
COMPANY, ON THE BASIS OF A MULTIPLE OF A REDUCTION IN A MULTIPLE-BASED OR
YIELD-BASED MEASURE OF FINANCIAL PERFORMANCE), WHETHER BASED ON CONTRACT, TORT,
STRICT LIABILITY, OTHER LAW OR OTHERWISE AND WHETHER OR NOT ARISING FROM THE
OTHER PARTY’S OR ANY OF ITS AFFILIATES’ SOLE, JOINT OR CONCURRENT NEGLIGENCE,
STRICT LIABILITY OR OTHER FAULT; PROVIDED, HOWEVER, ANY AMOUNTS PAYABLE TO
NON-AFFILIATE THIRD PARTIES PURSUANT TO A CLAIM BY A NON-AFFILIATE THIRD PARTY
SHALL NOT BE DEEMED NON-REIMBURSABLE DAMAGES.

10.8Access to Information and Assets; Transition of Operations

.  

(a)Until the earlier of the Closing or the termination of this Agreement, at all
reasonable times, Seller will (and will cause Tioga and the Water Gathering
Company to), to the fullest extent permissible under applicable Laws and
Contracts of Tioga and the Water Gathering Company, make available to Buyer and
Buyer’s authorized Representatives (i) for examination as Buyer may reasonably
request, the Water Gathering Assets, including all of the books, records,
documents, instruments, accounts, correspondence, writings, evidences of title
and other papers and electronic files relating to the Water Gathering Business
or the Water Gathering Assets (other than any income Tax records of Seller) in
Seller’s or Seller’s Affiliates’ possession or the possession of Tioga or the
Water Gathering Company (the “Records”) and the Assets and (ii) access to the
relevant employees of and data held by the Summit Companies as is necessary for
Buyer to fully transition operation of the Water Gathering Business (including
its operation independent of the services and assets covered by the Operations
Services) from Seller to Buyer by the Closing Date; provided, that Buyer shall
not unreasonably interfere with the day‑to‑day operations of the business of
Tioga or the Water Gathering Company and shall provide written notice to Seller
at least two Business Days prior to any site visit on the Water Gathering Assets
by Buyer or Buyer’s authorized Representatives. Buyer’s examination shall not
include any invasive sampling or testing or analysis without the prior written
consent of Seller, which consent can be withheld in Seller’s sole
discretion.  All such examinations conducted by Buyer or any

53



--------------------------------------------------------------------------------

 

Representative of Buyer shall be conducted at Buyer’s sole cost, risk and
expense.  Upon completion of Buyer’s examination, Buyer shall at its sole cost
and expense and without any cost or expense to Seller or its Affiliates
(i) repair all damage done to the Water Gathering Assets in connection with
Buyer’s and/or any of Buyer’s Representatives’ examinations, (ii) restore the
Water Gathering Assets to the approximate same condition as, or better condition
than, they were prior to commencement of any such examinations and (iii) remove
all equipment, tools and other property brought onto the Water Gathering Assets
in connection with such examinations. Any disturbance to the Water Gathering
Assets resulting from such examinations will be promptly corrected by Buyer at
Buyer’s sole cost and expense.

(b)After the Closing Date, Tioga, the Water Gathering Company, Seller and Buyer
shall grant each other (or their respective designees), and Buyer shall cause
the Water Gathering Company to grant to Seller (or its designee), access at all
reasonable times to the Records, and shall afford such party the right (at such
party’s expense) to take extracts therefrom and to make copies thereof, to the
extent reasonably necessary to implement the provisions of, or to investigate or
defend any Claims regarding Taxes with respect to Tioga and the Water Gathering
Company.  Buyer shall maintain, and shall cause Tioga or the Water Gathering
Company to maintain, the Records until the fifth anniversary of the Closing
Date.

(c)Buyer and its Representatives shall abide by Seller’s, Tioga’s, the Water
Gathering Company’s and any non-Party operator’s safety rules provided to Buyer
while conducting its evaluation of the Water Gathering Assets in accordance with
this Section 10.8, including any environmental or other inspection of the Water
Gathering Assets.  Except for any matters discovered by Buyer or its
Representatives which, if known or discovered prior to the date hereof would
have been required to have been listed on Schedule 3.12 or another Schedule to
this Agreement, Buyer hereby defends, indemnifies and holds harmless the Seller
Group from and against any and all Claims arising out of, resulting from or
relating to any field visit, environmental assessment or other activity
conducted by Buyer or any of its Representatives with respect to the Water
Gathering Assets.  Such indemnity obligation shall apply even if such Claims
arise out of, result from or relate to the sole, joint or concurrent negligence,
strict liability or other fault of any member of the Seller Group or its
Representatives, but excluding in each case, Claims arising out of, resulting
from or relating to the gross negligence or willful misconduct of any member of
the Seller Group or its Representatives.    

10.9Dispute Resolution and Arbitration

.

(a)Except with respect to the establishment of the Purchase Price as set forth
in Section 2.6, in the event of any dispute, controversy or Claim among the
Parties, or any of them, arising out of or relating to this Agreement, or the
breach or invalidity thereof (including the enforcement of the process required
by Section 2.6) (collectively, a “Dispute”), the Parties shall attempt in the
first instance to resolve such Dispute through consultations between senior
management of the Parties.  The Parties agree to attempt to resolve all Disputes
arising hereunder promptly, equitably and in a good faith manner.  The Parties
further agree to provide each other with reasonable access during normal
business hours to any and all non-privileged records, information and data
pertaining to such Dispute, upon reasonable advance notice.

54



--------------------------------------------------------------------------------

 

(b)If such consultations do not result in a resolution of the Dispute within 30
Business Days after written notice by a Party to the other Parties describing
the Dispute and requesting resolution, then the Dispute may be submitted by any
Party to binding arbitration pursuant to the terms of Section 10.10,
irrespective of the magnitude thereof, the amount in dispute or whether such
Dispute would otherwise be considered justifiable or ripe for resolution by any
court or arbitral tribunal, by giving written notice thereof to the other
Parties; provided, however, that in no event shall a Party have the right to
submit the Dispute to arbitration if the institution of legal or equitable
proceedings based on such Dispute would be barred by any applicable statute of
limitations or Section 10.1.

(c)Any Dispute shall be resolved exclusively and finally by binding arbitration
in accordance with the provisions of Section 10.10.

10.10Arbitration Procedures

.

(a)Any Party electing to initiate arbitration of a Dispute shall designate its
nomination for an arbitrator in its notice to the other Party electing to submit
the Dispute to arbitration.  Each Party receiving such notice shall, within ten
Business Days thereafter, by return written notice to all Parties, state whether
it will accept such nomination, or decline to accept it and designate its
nomination for an arbitrator.  One arbitrator shall control the proceedings if
such nomination of an arbitrator is accepted by all Parties or if the receiving
Party fails to nominate an arbitrator within the required ten Business Day
period.  If the receiving Party timely nominates an arbitrator, the arbitral
tribunal shall consist of three arbitrators, with one arbitrator being selected
by Seller and one arbitrator being selected by Buyer, within five Business Days
after the expiration of the ten-Business Day period reference above, and the two
selected arbitrators choosing a third arbitrator, which third arbitrator must be
a Person with the requisite knowledge and experience to make a fair and informed
determination with respect to the matter in dispute, which Person shall not be
an Affiliate of any Party, nor an employee, director, officer, shareholder,
owner, partner, agent or a contractor of any Party or of any Affiliate of any
Party, either presently or at any time during the previous two years.  In the
event the arbitrators fail to appoint the third arbitrator within 30 days (or
such longer time period as agreed to by the Parties) after they have accepted
their appointment, the third arbitrator (meeting the qualifications specified in
the preceding sentence) shall be appointed by the Houston office of the American
Arbitration Association within ten Business Days after the expiration of such
30-day period.  The arbitration shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, as
supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United Stated
Code).  If there is an inconsistency between Section 10.10 and the Commercial
Arbitration Rules (the “Rules”) or the Federal Arbitration Act, the provisions
of this Section 10.10 shall prevail.

(b)Within ten Business Days after the selection of the arbitrator(s), each Party
shall submit to the arbitrator(s) such Party’s position with respect to the
Dispute, which such position statement shall not conflict with the terms and
conditions of this Agreement, together with supporting data, if any.  Within 30
days after the position statements are submitted, the arbitrator(s) shall hold a
hearing during which the Parties may present evidence in support of their
respective proposals.  The arbitrator(s) may also order discovery pursuant to
the Rules.  The arbitrator(s) (by majority rule if there are three arbitrators)
will determine the outcome of the Dispute.  The cost of

55



--------------------------------------------------------------------------------

 

the arbitration shall be split between the Parties equally and each Party shall
pay for one‑half of the costs.

(c)The place of arbitration shall be Houston, Texas, unless in any particular
case the Parties agree upon a different venue.

(d)The arbitrator(s) shall have no right or authority to grant or award
Non-Reimbursable Damages, except as permitted by Section 10.7(b).

(e)Any decision of the arbitrator(s) pursuant to this Section 10.10 shall be
final and binding upon the Parties and shall be reached within 90 days after
proposals for resolution of the Dispute have been submitted (or such longer time
period as agreed to by the Parties).  The Parties agree that the arbitral award
may be enforced against the Parties to the arbitration proceeding or their
assets wherever they may be found and that a judgment upon the arbitral award
may be entered in any court having competent jurisdiction thereof.  The Parties
expressly submit to the jurisdiction of any such court.  The Parties hereby
waive, to the extent permitted by Law, any rights to appeal or to review of such
award by any court or tribunal.

(f)When any Dispute occurs and is the subject of consultations or arbitration,
the Parties shall continue to make payments of undisputed amounts in accordance
with this Agreement, and the Parties shall otherwise continue to exercise their
rights and fulfill their respective obligations under this Agreement.

(g)Consolidation of Arbitration.  To the extent that any arbitration is
commenced pursuant to this Agreement and the Dispute alleged in such arbitration
proceeding relates to any matters that would be covered by the guarantee
delivered by Summit Midstream Partners, LP in favor of Buyer as of the Execution
Date, the Parties agree that any arbitration proceeding commenced pursuant to
such guarantee shall be consolidated with such arbitration proceeding commenced
pursuant to this Agreement into a single proceeding before the arbitrator(s)
appointed in accordance with this Section 10.10. This Section 10.10(g) is
expressly intended to afford the arbitrator(s) under such guarantee and/or this
Agreement greater flexibility and discretion to consolidate related arbitration
claims and proceedings as it deems appropriate, so that related claims and
proceedings may be combined within a single proceeding, than is otherwise
afforded under the Rules.

10.11Losses

.  The Losses giving rise to any indemnification obligation hereunder shall be
limited to the Losses suffered by the indemnified Persons.  The amount of any
Losses for which any of Buyer, Tioga, the Water Gathering Company or any of
their respective Affiliates is entitled to indemnification under this Agreement
or in connection with or with respect to the transactions contemplated by this
Agreement shall be reduced by any corresponding insurance proceeds actually
received by such indemnified Person from any of the insurance policies listed on
Schedule 3.22.

10.12Tax Treatment

.  To the extent permitted by applicable Law, Buyer and Seller agree to report
each indemnification payment made under this Article X in respect of a Loss as
an adjustment to the Purchase Price for U.S. federal and applicable state income
Tax purposes.

56



--------------------------------------------------------------------------------

 

10.13Express Negligence

.  THE PARTIES INTEND THAT THE INDEMNITIES SET FORTH IN THIS ARTICLE X (AND
ELSEWHERE IN THIS AGREEMENT) BE CONSTRUED AND APPLIED AS WRITTEN IN THIS
AGREEMENT, NOTWITHSTANDING ANY RULE OF CONSTRUCTION TO THE CONTRARY.  WITHOUT
LIMITING THE FOREGOING, SUCH INDEMNITIES WILL APPLY NOTWITHSTANDING ANY STATE’S
“EXPRESS NEGLIGENCE” OR SIMILAR RULE THAT WOULD DENY COVERAGE BASED ON AN
INDEMNIFIED PARTY’S SOLE OR CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, EXCLUDING
ANY PARTY’S OR ANY OF ITS AFFILIATES’ GROSS NEGLIGENCE.  IT IS THE INTENT OF THE
PARTIES THAT, TO THE EXTENT PROVIDED ABOVE, THE INDEMNITIES SET FORTH IN THIS
ARTICLE X (AND ELSEWHERE IN THIS AGREEMENT) WILL APPLY TO AN INDEMNIFIED PARTY’S
SOLE OR CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE, BUT EXCLUDING ANY PARTY’S OR
ANY OF ITS AFFILIATES’ GROSS NEGLIGENCE.  THE PARTIES AGREE THAT THIS PROVISION
IS “CONSPICUOUS” FOR PURPOSES OF ALL STATE LAWS.

Article XI
MISCELLANEOUS

11.1Notices

.

(a)Unless this Agreement specifically requires otherwise, any notice, demand or
request provided for in this Agreement, or served, given or made in connection
with it, shall be in writing and shall be deemed properly served, given or made
if delivered in person or sent by electronic e-mail delivery (including delivery
of a document in Portable Document Format) (provided that for notices sent by
e-mail that confirmation of receipt of such e-mail is requested and received,
excluding automatic-read receipts, and which confirmation shall be provided
reasonably promptly following receipt), by registered or certified mail, postage
prepaid or by a nationally recognized overnight courier service that provides a
receipt of delivery, in each case, to the Parties at the addresses specified
below:

If to Seller, to:

Meadowlark Midstream Company, LLC
5910 N. Central Expressway, Suite 350
Dallas, TX 75206
Attn: Brock Degeyter
E-mail:  bdegeyter@summitmidstream.com

If to Tioga or to the Water Gathering Company prior to Closing, to:

Tioga Midstream, LLC
5910 N. Central Expressway, Suite 350
Dallas, TX 75206
Attn: Brock Degeyter
E-mail:  bdegeyter@summitmidstream.com

57



--------------------------------------------------------------------------------

 

If to Buyer (or to Tioga or the Water Gathering Company from and after the
Closing), to:

Hess Infrastructure Partners LP
1501 McKinney Street
Houston, TX 77010
Attn: Michael Frailey
E-mail: michael.frailey@hess.com

with a copy (which shall not constitute notice) to:

Hess Infrastructure Partners LP
1501 McKinney Street
Houston, TX 77010
Attn: J. Chad Newton
E-mail: cnewton@hess.com

or at such other address as a Party may designate by written notice to the other
Parties in the manner provided in this Section 11.1.

(b)Notice given by personal delivery, mail or overnight courier pursuant to this
Section 11.1 shall be effective upon physical receipt if such date is a Business
Day and if received before 5:00 P.M. Central Time, or the next succeeding
Business Day if received after 5:00 P.M. Central Time on any Business Day or
during a non-Business Day.  Notice given by electronic transmission pursuant to
this Section 11.1 shall be effective as of the date of confirmed delivery if
delivered before 5:00 P.M. Central Time on any Business Day or the next
succeeding Business Day if confirmed delivery is after 5:00 P.M. Central Time on
any Business Day or during any non-Business Day.

11.2Entire Agreement

.  This Agreement, the Exhibits and Schedules hereto, together with the
Hydrocarbon PSA, the Confidentiality Agreement and the Transaction Documents,
supersede all prior discussions, understanding, negotiations and agreements,
whether oral or written, between the Parties and/or their respective Affiliates
with respect to the subject matter hereof and thereof and collectively contain
the sole and entire agreement between the Parties and their respective
Affiliates hereto with respect to the subject matter hereof and thereof.

11.3Expenses

.  Except as otherwise expressly provided in this Agreement, whether or not the
transactions contemplated hereby are consummated, each Party shall pay all costs
and expenses it has incurred or will incur in anticipation of, relating to and
in connection with the negotiation and execution of this Agreement and
consummation of the transactions contemplated hereby (including any legal fees
and other costs incurred in connection with a dispute conducted under Section
2.6(b)); provided, however, that each of Seller, on the one hand, and Buyer and
Hydrocarbon Buyer, on the other hand, shall pay one-half of any out-of-pocket
costs or expenses incurred by Seller or its Affiliates to unaffiliated third
parties (other than employees of Seller or its Affiliates) in connection with
the Reorganization Transactions; provided, further, that notwithstanding the
foregoing Buyer, Hydrocarbon Buyer and/or their Affiliates shall not be required
to pay more than $50,000 (in the aggregate under this Agreement and the
Hydrocarbon

58



--------------------------------------------------------------------------------

 

PSA) with respect to the legal fees of Seller and/or its Affiliates related to
the Reorganization Transactions contemplated under this Agreement or the
Hydrocarbon PSA.

11.4Disclosure

. Tioga and Seller may, at their option, include in the Schedules items that are
not material, and any such inclusion, or any references to dollar amounts, shall
not be deemed to be an acknowledgment or representation that such items are
material, to establish any standard of materiality or to define further the
meaning of such terms for purposes of this Agreement.

11.5Waiver

.  Any term or condition of this Agreement may be waived at any time by the
Party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the Party waiving such term or condition.  No waiver by either Party of any
term or condition of this Agreement, in any one or more instances, shall be
deemed to be or construed as a waiver of the same or any other term or condition
of this Agreement on any future occasion.

11.6Amendment

.  This Agreement may be amended, supplemented or modified only by a written
instrument duly executed by or on behalf of the Parties.

11.7No Third Party Beneficiary

.  Except for the provisions of Article X, the terms and provisions of this
Agreement are intended solely for the benefit of the Parties and their
respective successors or permitted assigns, and it is not the intention of the
Parties to confer third party beneficiary rights upon any other Person. Only a
Party and its successors and permitted assigns will have the right to enforce
the provisions of this Agreement on its own behalf or on behalf of any of its
related indemnified parties under this Agreement (but shall not be obligated to
do so).

11.8Assignment; Binding Effect

.  Neither this Agreement nor any right, interest or obligation hereunder may be
assigned by any Party without the prior written consent of the other Party, and
any attempt to do so will be void, except for assignments and transfers by
operation of Law.  Subject to this Section 11.8, this Agreement is binding upon,
inures to the benefit of and is enforceable by the Parties and their respective
successors and permitted assigns.  

11.9Invalid Provisions

.  If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any adverse manner to any of Seller or
Buyer.  Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

11.10Counterparts

.  This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Any PDF copies hereof or signature hereon shall, for all
purposes, be deemed originals.

59



--------------------------------------------------------------------------------

 

11.11Governing Law; Enforcement, Jury Trial Waiver

.  THIS AGREEMENT SHALL BE GOVERNED, CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY CONFLICT OR CHOICE
OF LAW PROVISION THAT WOULD RESULT IN THE IMPOSITION OF ANOTHER JURISDICTION’S
LAW.  THE LAWS OF THE STATE OF TEXAS SHALL GOVERN ANY DISPUTE, CONTROVERSY,
REMEDY OR CLAIM BETWEEN THE PARTIES ARISING OUT OF, RELATING TO, OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT, INCLUDING THE EXISTENCE, VALIDITY, PERFORMANCE,
OR BREACH THEREOF.  WITH RESPECT TO ANY PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING THE
ENFORCEMENT OF THE AGREEMENT TO ARBITRATE IN SECTIONS 10.9 AND 10.10 AND ANY
ARBITRATION AWARD, BUT WITHOUT PREJUDICE TO THE TERMS OF SECTIONS 10.9 AND
10.10, EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY.

11.12Specific Performance

.  Each Party hereby acknowledges and agrees that the rights of each Party to
consummate the transactions contemplated hereby are special, unique and of
extraordinary character and that, if any Party violates or fails or refuses to
perform any covenant or agreement made by it herein, the non-breaching Party may
be without an adequate remedy at law.  If any Party violates or fails or refuses
to perform any covenant or agreement made by such Party herein, the
non-breaching Party, in addition to any remedy at law for damages or other
relief, may (at any time prior to the earlier of valid termination of this
Agreement pursuant to Article IX and Closing or with respect to Section 6.15,
after Closing) institute and prosecute an action in any court of competent
jurisdiction to enforce specific performance of such covenant or agreement or
seek any other equitable relief, and the breaching Party hereby waives any
requirements for the posting of any bond or other security or the proof of
actual damages in connection with such action.

[Signature Page Follows]

 

60



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party as of the date first above written.

Meadowlark Midstream Company, LLC

 



/s/ Leonard Mallett

 

 



By:
Name:Leonard Mallett

President, Chief Executive Officer and Chief Operations Officer

Title:President, Chief Executive Officer and Chief Operations Officer

 

 

Tioga Midstream, LLC

 



/s/ Leonard Mallett

 

 



By:
Name:Leonard Mallett

 

Title:

President, Chief Executive Officer and Chief Operations Officer

 







SIGNATURE PAGE
PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

 

Hess Infrastructure Partners LP

By: Hess Infrastructure Partners GP LLC,

       its general partner

 



/s/ John Gatling

 

 



By:
Name:John Gatling
Title:Chief Operating Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SIGNATURE PAGE
PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

 

Solely for purposes of Section 10.4(c):

 

Hess North Dakota Pipelines LLC



/s/ John Gatling

 

 



By:
Name:John Gatling
Title:Vice President

 

 

 

 

SIGNATURE PAGE
PURCHASE AND SALE AGREEMENT



--------------------------------------------------------------------------------

 

EXHIBIT A
COMPANY ASSIGNMENT AGREEMENT

Attached.

 

 



--------------------------------------------------------------------------------

 

EXHIBIT B
WATER GATHERING SYSTEM

Attached.

 



--------------------------------------------------------------------------------

 

SCHEDULE 1.1-CP

DETERMINATION OF CONTINGENCY PAYMENTS FOR WATER GATHERING ASSETS

1.Definitions.  Capitalized terms used but not defined in this Schedule 1.1-CP
shall have the meanings given to them in the Purchase and Sale Agreement to
which this Schedule is attached (the “Purchase Agreement”).  In addition, the
following terms as used herein shall have the following meanings:

“Barrel” means forty-two (42) Gallons.

“Future Well” means any new wells drilled, completed and turned in line for
sales within lands described and depicted on Attachment I to this Schedule
1.1-CP by Hess Corporation or any of its Affiliates, during the period beginning
January 1, 2019 and ending on December 31, 2023.

“Gallon” means a United States gallon of 231 cubic inches of liquid at sixty
degrees (60o) Fahrenheit and at the equilibrium pressure of the liquid.

“Sale of the Water Gathering Company Transaction” means (a) a sale of all or
substantially all of the assets of the Water Gathering Company to a Person that
is not an Affiliate of Hess Corp. or (b) any other transaction (including a
stock sale, merger, consolidation, recapitalization or other transaction) after
which the Water Gathering Company is no longer an Affiliate of Hess Corp.

“Water Contingency Payment Amount” means, with respect to each Water Contingency
Payment Period:

(a)subject to clause (b) of this definition, the product of (A) the aggregate
volume of produced water (in Barrels) produced by each Future Well (as measured
by the meter at the applicable well pad) during the Water Contingency Payment
Period multiplied by (B) a gathering rate equal to $0.45 per Barrel.

(b)Notwithstanding clause (a) above, the aggregate Water Contingency Payment
Amounts payable pursuant to this Schedule shall not exceed the Water Maximum
Contingency Payment, and if the aggregate Water Contingency Payment Amounts paid
hereunder equals the Water Maximum Contingency Payment, no further Water
Contingency Payment Amount shall be payable hereunder.

“Water Contingency Payment Period” means each of the following: (a) the 12-month
period beginning January 1, 2019 and ending on December 31, 2019; (b) the
12-month period beginning January 1, 2020 and ending on December 31, 2020; (c)
the 12-month period beginning January 1, 2021 and ending on December 31, 2021;
(d) the 12-month period beginning January 1, 2022 and ending on December 31,
2022; and (e) the 12-month period beginning January 1, 2023 and ending on
December 31, 2023.

“Water Maximum Contingency Payment” means $3,180,000.



--------------------------------------------------------------------------------

 

2.Payment of Water Contingency Payment Amounts.  Except to the extent that a
Dispute relating to any Water Contingency Payment Amount has not been resolved
prior thereto, on or before April 1 of the calendar year immediately succeeding
each Water Contingency Payment Period, Buyer shall deliver to Seller, by wire
transfer of immediately available funds to an account designated in writing by
Seller prior to such date, the Water Contingency Payment Amount attributable to
such Water Contingency Payment Period (not to exceed an aggregate amount payable
hereunder equal to the Water Maximum Contingency Payment).

3.Water Contingency Payment Notice. As promptly as practicable after the end of
each Water Contingency Payment Period (until Buyer has paid the Water Maximum
Contingency Payment hereunder), Buyer shall issue to Seller a certificate
setting forth in reasonable detail Buyer’s calculations of the Water Contingency
Payment Amount for such Water Contingency Payment Period, together with
reasonable supporting documentation (a “Water Contingency Payment Notice”).

4.Water Contingency Payment Objection Notice.  During the period beginning on
Seller’s receipt of the Water Contingency Payment Notice and ending 60 days
after Seller’s receipt of the Water Contingency Payment Notice, Buyer shall
provide Seller and its representatives reasonable access to information
reasonably requested by Seller in connection with Buyer’s preparation of the
Water Contingency Payment Notice.  If Seller disagrees with Buyer’s calculation
of the Water Contingency Payment Amount as set forth in any Water Contingency
Payment Notice, Seller may, within 60 days after its receipt of the Water
Contingency Payment Notice, issue to Buyer a certificate setting forth in
reasonable detail its calculations of the Water Contingency Payment Amount for
such Water Contingency Payment Period, together with reasonable supporting
documentation (an “Water Contingency Payment Objection Notice”).  The Water
Contingency Payment Objection Notice shall specify those items or amounts with
respect to Buyer’s calculations of the Water Contingency Payment Amount as to
which Seller disagrees and shall describe in reasonable detail the basis for its
disagreement with Buyer’s calculations of such items or amounts.  Seller shall
be deemed to have agreed to all items and amounts contained in the Water
Contingency Payment Notice that Seller does not address in its Water Contingency
Payment Objection Notice.  If Seller fails to deliver a Water Contingency
Payment Objection Notice within such 60-day period, Buyer’s calculations in the
Water Contingency Payment Notice shall be final and binding.  If a Water
Contingency Payment Objection Notice is timely delivered by Seller, such dispute
shall be a Dispute governed by Section 10.9 of the Purchase Agreement.  Promptly
following the resolution of the Dispute relating to such Water Contingency
Payment Notice pursuant to agreement or arbitration under Section 10.9 of the
Purchase Agreement, Buyer shall promptly deliver to Seller, by wire transfer of
immediately available funds to an account designated in writing by Seller prior
to such date, any Water Contingency Payment Amount determined to be owing for
such Water Contingency Payment Period.

5.Sale of the Water Gathering Company Transaction.  The Parties agree that no
Sale of the Water Gathering Company Transaction shall relieve Buyer of any of
its obligations under this Schedule 1.1-CP.






--------------------------------------------------------------------------------

 

ATTACHMENT I

[See attached.]

 

